          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 1 of 56



 1   WOLF, RIFKIN, SHAPIRO,
     SCHULMAN & RABKIN, LLP
 2   Don Springmeyer (SBN 1021)
     Bradley S. Schrager (NSB 10217)
 3   Daniel Bravo (NSB 13078)
     3556 E. Russell Road, 2nd Floor
 4   Las Vegas, Nevada 89120
     Telephone: (702) 341-5200
 5   Facsimile: (702) 341-5300
     dspringmeyer@wrslawyers.com
 6   bschrager@wrslawyers.com
     dbravo@wrslawyers.com
 7
     LABATON SUCHAROW LLP
 8   Christopher J. Keller (pro hac to be submitted)
     Eric J. Belfi (pro hac to be submitted)
 9   Francis P. McConville (pro hac to be submitted)
     140 Broadway
10   New York, New York 10005
     Telephone: (212) 907-0700
11   Facsimile: (212) 818-0477
     ckeller@labaton.com
12   ebelfi@labaton.com
     fmcconville@labaton.com
13
     Attorneys for Plaintiff
14                             UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA
16   OKLAHOMA POLICE PENSION AND                       Case No.:
     RETIREMENT SYSTEM, Individually and On
17   Behalf of All Others Similarly Situated,          CLASS ACTION COMPLAINT FOR
                                                       VIOLATION OF THE FEDERAL
18                               Plaintiff,            SECURITIES LAWS
19           v.                                        DEMAND FOR JURY TRIAL
20   PLAYAGS, INC., DAVID LOPEZ, KIMO
     AKIONA, DAVID SAMBUR, DANIEL
21   COHEN, ERIC PRESS, YVETTE LANDAU,
     ADAM CHIBIB, GEOFF FREEMAN, CREDIT
22   SUISSE SECURITIES (USA) LLC,
     DEUTSCHE BANK SECURITIES INC.,
23   JEFFERIES LLC, MACQUARIE CAPITAL
     (USA) INC., MERRILL LYNCH, PIERCE,
24   FENNER & SMITH INCORPORATED,
     CITIGROUP GLOBAL MARKETS INC.,
25   STIFEL, NICOLAUS & COMPANY
     INCORPORATED, SUNTRUST ROBINSON
26   Caption Continued on Next Page...
27

28

                                                   1
                                       CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 2 of 56



 1   HUMPHREY, INC., NOMURA SECURITIES
     INTERNATIONAL, INC., ROTH CAPITAL
 2   PARTNERS, LLC, UNION GAMING
     SECURITIES LLC, THE WILLIAMS
 3   CAPITAL GROUP, L.P., APOLLO GLOBAL
     SECURITIES, LLC, MORGAN STANLEY &
 4   CO LLC, APOLLO GLOBAL
     MANAGEMENT, LLC, APOLLO GAMING
 5   HOLDINGS, L.P., APOLLO INVESTMENT
     FUND VIII, L.P., and AP GAMING VOTECO,
 6   LLC

 7                  Defendants.

 8

 9          Plaintiff Oklahoma Police Pension and Retirement System (“Plaintiff”), individually and
10   on behalf of all others similarly situated, by and through its attorneys, alleges the following upon
11   information and belief, except as to those allegations concerning Plaintiff, which are alleged
12   upon personal knowledge. Plaintiff’s information and belief is based upon, among other things,
13   its counsel’s investigation, which includes without limitation: (i) review and analysis of
14   regulatory filings made by PlayAGS, Inc. (“PlayAGS” or the “Company”) with the United States
15   (“U.S.”) Securities and Exchange Commission (“SEC”); (ii) review and analysis of press
16   releases and media reports issued by and disseminated by PlayAGS; and (iii) review of other
17   publicly available information concerning PlayAGS.
18   I.     SUMMARY OF THE ACTION AND OVERVIEW
19          1.      Plaintiff brings this securities class action (the “Action”) on behalf of all persons
20   or entities who purchased or otherwise acquired PlayAGS common stock during the period from
21   May 3, 2018 through August 7, 2019, both dates inclusive (the “Class Period”), against the
22   Exchange Act Defendants (as defined herein) for violations of Sections 10(b) and 20(a) of the
23   Securities Exchange Act of 1934 (the “Exchange Act”), and SEC Rule l0b-5 promulgated
24   thereunder.
25          2.      Plaintiff also brings the Action on behalf of all persons and entities that purchased
26   or otherwise acquired PlayAGS common stock pursuant and/or traceable to: (i) the registration
27   statement, prospectus, and prospectus supplement (the “August 2018 SPO Materials”) issued in
28   connection with the Company’s August 2018 offering (the “August 2018 SPO”); and/or (ii) the

                                                      2
                                         CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 3 of 56



 1   registration statement, prospectus, and prospectus supplement (the “March 2019 SPO Materials”)

 2   issued in connection with the Company’s March 2019 offering (the “March 2019 SPO”), against

 3   the Securities Act Defendants (as defined herein) for violations of Sections 11, 12(a)(2), and 15

 4   of the Securities Act of 1933 (the “Securities Act”).

 5          3.      Under Sections 11 and 12(a)(2) of the Securities Act, the Securities Act

 6   Defendants are strictly liable for any false and misleading statements in the August 2018 SPO

 7   Materials and March 2019 SPO Materials (together, the “PlayAGS Offering Materials”).

 8   Plaintiff therefore expressly excludes and disclaims any allegation that could be construed as

 9   alleging fraud or intentional or reckless conduct as to the Securities Act claims.

10          4.      Based in Las Vegas, Nevada, PlayAGS is a designer and supplier of electronic

11   gaming machines (“EGMs”), primarily to Native American tribal customers. The Company

12   operates through three business segments: (i) EGM Segment, which accounts for approximately

13   95 percent of the Company’s revenue, and consists of a library of hundreds of proprietary game

14   titles; (ii) Table Products, which encompasses more than 40 table product offerings, including

15   live felt table games, side bet offerings, progressives, card shufflers, signage, and other ancillary

16   table game equipment; and (iii) Interactive, which traditionally offered Business-to-Consumer

17   (“B2C”) social casino games including online versions of the Company’s game titles, and

18   following the June 2018 acquisition of Gameiom Technologies Limited (formerly known as
19   “Gameiom”, and currently known as “AGS iGaming”), also offers a Business-to-Business

20   (“B2B”) platform for content aggregation used by real-money gaming (“RMG”) and sports-

21   betting partners.

22          5.      Most of the Company’s EGMs are electronic slot machines that generate revenue

23   for the Company through percentage-based fee-sharing agreements with casinos or fixed-price

24   leasing arrangements. The Company generates a significant amount of its revenues from EGMs

25   that are placed in Native American casinos located in Oklahoma. In 2019, Oklahoma-based

26   revenue accounted for approximately 24 percent of the Company’s total revenue.

27          6.      In December 2013, Apollo Global Management, LLC (“Apollo”), through its

28   affiliates: Apollo Gaming Holdings, L.P. (“Apollo Gaming”), Apollo Investment Fund VIII, L.P.

                                                       3
                                          CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 4 of 56



 1   (“Apollo Investment”), and AP Gaming VoteCo, LLC (“VoteCo”) (together, “Apollo Group”),

 2   acquired PlayAGS. At the start of the Class Period, Apollo, through Apollo Group, beneficially

 3   held the majority of the Company’s common stock, and was therefore PlayAGS’ controlling

 4   stockholder.

 5          7.      On August 6, 2018, PlayAGS filed a shelf registration statement with the SEC on

 6   Form S-3 (the “Shelf Registration Statement”), which was declared effective by the SEC on

 7   August 8, 2018. Pursuant to the Shelf Registration Statement, the Company registered for resale,

 8   on behalf of Apollo Gaming, 18,970,161 shares of common stock, for an offering price of up to

 9   $1 billion, which shares were permitted to be sold on a rolling basis.

10          8.      On August 10, 2018, the Company filed a prospectus supplement on Form 424B1

11   with the SEC which, together with the Shelf Registration Statement, forms part of the August

12   2018 SPO Materials. In the August 2018 SPO, PlayAGS, on behalf of Apollo Gaming,

13   registered for resale up to an aggregate of 6,325,000 shares of its common stock, including the

14   underwriter allotment of 825,000 shares, at the public offering price of $29.25 per share. Net of

15   underwriting discounts and commissions, the August 2018 SPO was valued at $154,037,812.50.

16   Directly prior to the August 2018 SPO, Apollo Group held approximately 52 percent of

17   PlayAGS common stock, and held approximately 34 percent following its completion.

18          9.      On March 20, 2019, the Company filed a prospectus supplement on Form 424B1
19   with the SEC, which, together with the Shelf Registration Statement, forms part of the March

20   2019 SPO Materials. In the March 2019 SPO, PlayAGS, on behalf of Apollo Gaming, registered

21   for resale up to an aggregate of 4,000,000 shares of its common stock at the public offering price

22   of $25.50 per share. Net of underwriting discounts and commissions, the March 2019 SPO was

23   valued at $100,000,000. Directly prior to the March 2019 SPO, Apollo Group held

24   approximately 33 percent of PlayAGS common stock, and held approximately 22 percent

25   following its completion.

26          10.     The PlayAGS Offering Materials all touted the Company’s purported competitive

27   strengths and key growth strategies. These growth strategies included the optimization of the

28   Company’s older, underperforming EGMs with newer, more profitable EGMs. In the PlayAGS

                                                      4
                                         CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 5 of 56



 1   Offering Materials, the Company discussed the success of this strategy that has been in place

 2   since 2016 and highlighted how this strategy had recently been effective at a casino in

 3   Oklahoma. Another touted growth strategy in the PlayAGS Offering Materials was the

 4   Company’s placement of new Class II EGMs within its existing markets.1

 5          11.     At the time of the August 2018 SPO and March 2019 SPO (together, the

 6   “PlayAGS Offerings”) as well as throughout the Class Period, Defendants made materially false

 7   and/or misleading statements and/or omissions. Specifically, the PlayAGS Offering Materials

 8   and Defendants’ Class Period statements were false and/or misleading because they omitted that:

 9   (i) PlayAGS’ growth strategies were failing; (ii) the Company was experiencing major execution

10   issues in Oklahoma; (iii) therefore, the Company’s purported competitive strengths were not

11   reasonably likely to lead to increased revenue; (iv) the Company’s internal controls over

12   financial reporting were not effective; and (v) as a result of the foregoing, Defendants’ positive

13   statements about the Company’s business, operations, and prospects were materially misleading

14   and/or lacked a reasonable basis.

15          12.     The true state of PlayAGS’ financial well-being, growth prospects, and internal

16   controls over financial reporting were revealed to investors on August 7, 2019, when the

17   Company reported its second quarter 2019 results. On that date, PlayAGS shocked the market

18   by reporting a net loss of $7.6 million, or negative $0.21 earnings per share (versus expectations
19   of positive $0.14 per share). This loss included an impairment of goodwill of $3.5 million and

20   an impairment of intangible assets of $1.3 million related to the acquired AGS iGaming business

21   within its Interactive segment. The Company also reported disappointing quarterly revenues of

22   $74.5 million (or growth of 2 percent year-over-year), and adjusted earnings before interest,

23   taxes, depreciation, and amortization (“EBITDA”) of $35.7 million (down 2 percent year-over-

24
            1
25             EGMs that are located in casinos at Native American reservations are classified under
     the federal Indian Gaming Regulatory Act as either Class II machines or Class III machines.
26   While Class II and Class III EGMs look the same to a player, there are several differences
     between them. First, the winning odds for a player are generally better for Class III EGMs.
27   Second, Class II EGMs are self-regulated by Native American tribes while Class III EGMs are
     regulated by the respective U.S. state. Based on these differences, Class II EGMs are more
28   prevalent in Native American casinos.

                                                      5
                                         CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 6 of 56



 1   year). PlayAGS also lowered its full-year 2019 adjusted EBITDA guidance to a range of $145

 2   million to $150 million (or growth of 6 to 10 percent year-over-year), down from its previous

 3   guidance of a range of $160 million to $164 million.

 4          13.     PlayAGS attributed the weak results to product underperformance at three

 5   Oklahoma properties and problems with its placement of 800 incremental EGMs into the

 6   Oklahoma market over the past year, as well as the iGaming impairment charges and an increase

 7   in research and development operating expenses as part of its strategic growth initiatives.

 8          14.     That same day, during an earnings call with analysts and investors, the

 9   Company’s Chief Executive Officer (“CEO”), Defendant David Lopez (“Lopez”), provided

10   more detail about the Company’s failed growth initiatives in Oklahoma, stating:

11                  [W]e are experiencing some challenges in Oklahoma, where we
                    have our largest base of recurring revenue, EGMs.
12
                    We mentioned several factors for decreased [revenue per day]
13                  earlier and one of the issues we are actively working to fix is
                    product underperformance. I’ll give you some color on what’s
14                  driving this. Over the past year, we’ve grown our Oklahoma
                    footprint with 800 incremental units and separately optimized
15                  numerous existing units. Some of the underperformance is a result
                    of going too hard and fast into the market with certain products.
16                  We also went too deep into our portfolio of titles, where we should
                    have focused on our most successful game themes.
17
     (emphasis added).
18
            15.     In reaction to these disclosures, analysts expressed their concerns and
19
     immediately downgraded PlayAGS stock. The news was of such surprise to Bank of America
20
     Merrill Lynch that it downgraded its rating on PlayAGS stock by two levels (from “Buy” to
21
     “Underperform”) and slashed its PlayAGS price target by over 50 percent from $30 to $14,
22
     citing concerns of faltering growth.
23
            16.     On this news, PlayAGS stock dropped $8.99 per share, or 52 percent, to close at
24
     $8.31 per share on August 8, 2019.
25
            17.     By the commencement of this Action, PlayAGS stock was trading as low as $3.58
26
     per share, an approximately 88 percent decline from the $29.25 per share August 2018 SPO
27
     price, and 86 percent decline from the $25.50 per share March 2019 SPO price.
28

                                                      6
                                            CLASS ACTION COMPLAINT
            Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 7 of 56



 1           18.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

 2   decline in the market value of the Company’s securities, Plaintiff and other Class members have

 3   suffered significant losses and damages.

 4   II.     JURISDICTION AND VENUE
 5           19.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

 6   Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act

 7   (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

 8   § 240.10b-5).

 9           20.     This Court has jurisdiction over the subject matter of this action pursuant to 28

10   U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

11   Exchange Act (15 U.S.C. § 78aa).

12           21.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), Section

13   22 of the Securities Act (15 U.S.C. § 77v(c)), and Section 27 of the Exchange Act (15 U.S.C.

14   § 78aa(c)). The Company’s principal executive offices are located in this district.

15           22.     In connection with the acts, transactions, and conduct alleged herein, the

16   Exchange Act Defendants (defined herein) directly and indirectly used the means and

17   instrumentalities of interstate commerce, including the United States mail, interstate telephone

18   communications, and the facilities of a national securities exchange.
19   III.    BACKGROUND FOR ALL CLAIMS ASSERTED HEREIN
20           23.     Based in Las Vegas, Nevada, PlayAGS is a designer and supplier of EGMs. The

21   Company operates through three business segments: (i) EGM Segment, which accounts for

22   approximately 95 percent of the Company’s revenue, and consists of a library of hundreds

23   proprietary game titles; (ii) Table Products, which encompasses more than 40 table product

24   offerings, including live felt table games, side bet offerings, progressives, card shufflers, signage,

25   and other ancillary table game equipment; and (iii) Interactive, which traditionally offered B2C

26   social casino games including online versions of the Company’s game titles, and following the

27   June 2018 acquisition Gameiom, currently known as AGS iGaming, also offers a B2B platform

28   for content aggregation used by RMG and sports-betting partners.

                                                       7
                                          CLASS ACTION COMPLAINT
           Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 8 of 56



 1          24.     Most of the Company’s EGMs are electronic slot machines that generate revenue

 2   for the Company through percentage-based fee-sharing agreements with casinos or fixed-price

 3   leasing arrangements. PlayAGS focuses on supplying its EGMs to the Native American gaming

 4   market. The Company generates a significant amount of its revenues from EGMs that are placed

 5   in Native American casinos located in Oklahoma. In 2019, Oklahoma-based revenue accounted

 6   for approximately 24 percent of the Company’s total revenue.

 7          25.     In December 2013, Apollo, through the Apollo Group, acquired PlayAGS. At

 8   the start of the Class Period, Apollo, through Apollo Group, beneficially held the majority of the

 9   Company’s common stock, and was therefore PlayAGS’ controlling stockholder.

10   IV.    SUBSTANTIVE ALLEGATIONS FOR VIOLATIONS OF THE EXCHANGE
            ACT
11
            26.     The claims set forth herein pursuant to Sections 10(b) and 20(a) of the Exchange
12
     Act, and SEC Rule 10b-5 promulgated thereunder, are based on knowing or reckless misconduct
13
     by the Exchange Act Defendants. These claims are independent of the Securities Act Claims
14
     asserted herein and the allegations of fraud pertaining to the claims under the Exchange Act and
15
     SEC Rule 10b-5 do not apply in any way to the other claims for relief asserted herein.
16
            A.      Parties
17
            27.     Plaintiff, as set forth in the accompanying certification, incorporated by reference
18
     herein, purchased or otherwise acquired PlayAGS common stock during the Class Period, and
19
     suffered damages as a result of the violations of the Exchange Act alleged herein.
20
            28.     Defendant PlayAGS is incorporated under the laws of Nevada with its principal
21
     executive offices located in Las Vegas, Nevada. PlayAGS’s common stock trades on the New
22
     York Stock Exchange (“NYSE”) under the symbol “AGS.”
23
            29.     Defendant Lopez was, at all relevant times, the PlayAGS’ CEO, as well as a
24
     Director of the Company.
25
            30.     Defendant Kimo Akiona (“Akiona”) was, at all relevant times, the Chief Financial
26
     Officer (“CFO”) of the Company.
27

28

                                                      8
                                         CLASS ACTION COMPLAINT
           Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 9 of 56



 1            31.   For the purposes of the Exchange Act violations alleged herein, Lopez and

 2   Akiona, may hereafter be referred to at times as the “Individual Exchange Act Defendants.” The

 3   Individual Exchange Act Defendants, because of their positions with the Company, possessed

 4   the power and authority to control the contents of the Company’s reports to the SEC, press

 5   releases and presentations to securities analysts, money and portfolio managers and institutional

 6   investors, i.e., the market. The Individual Exchange Act Defendants were provided with copies

 7   of the Company’s reports and press releases alleged herein to be misleading prior to, or shortly

 8   after, their issuance and had the ability and opportunity to prevent their issuance or cause them to

 9   be corrected. Because of their positions and access to material non-public information available

10   to them, the Individual Exchange Act Defendants knew that the adverse facts specified herein

11   had not been disclosed to, and were being concealed from, the public, and that the positive

12   representations which were being made were then materially false and/or misleading. The

13   Individual Exchange Act Defendants are liable for the false statements pleaded herein.

14            32.   Defendant Apollo, through Apollo Group, acquired PlayAGS in 2013. At the

15   start of the Class Period, Apollo beneficially held over 50 percent of the Company’s common

16   stock.

17            33.   Defendant Apollo Gaming, as part of Apollo Group, acquired PlayAGS in 2013.

18   At the start of the Class Period, Apollo Gaming held over 50 percent of the Company’s common
19   stock.

20            34.   Defendant Apollo Investment, as part of Apollo Group, acquired PlayAGS in

21   2013. Apollo Investment is a member of Apollo Gaming Holdings GP, LLC (“Apollo Gaming

22   GP”), the general partner of Apollo Gaming. At the start of the Class Period, Apollo Investment

23   beneficially held over 50 percent of the Company’s common stock.

24            35.   Defendant VoteCo, as part of Apollo Group, acquired PlayAGS in 2013. At the

25   start of the Class Period, VoteCo beneficially held over 50 percent of the Company’s common

26   stock pursuant to an irrevocable proxy granting it sole voting and sole dispositive power with

27   respect to the shares held by Apollo Gaming. VoteCo is owned and controlled by Apollo

28   affiliates.

                                                      9
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 10 of 56



 1          36.     For the purposes of the Exchange Act violations alleged herein, PlayAGS, the

 2   Individual Exchange Act Defendants, Apollo, and Apollo Group, may hereafter be referred to at

 3   times as the “Exchange Act Defendants.”

 4          B.      Materially False and Misleading Class Period Statements
 5          37.     The Class Period begins on May 3, 2018. On that date, PlayAGS announced its

 6   first quarter 2018 financial results, reporting a 36 percent year-over-year increase in total revenue

 7   over the prior year period to $64.9 million. Also according to the earnings release, in the first

 8   quarter 2018, PlayAGS sold 838 EGMs, up 85 percent year-over-year. Finally, the Company

 9   reported that net loss improved to $9.5 million from $12.4 million. Moreover, PlayAGS

10   increased its guidance. The press release stated, in relevant part:

11                  First Quarter Financial Highlights
12                     Total revenue increased 36% to $64.9 million, a company
                        record, driven by continued growth of our EGMs in the Class
13                      III marketplace, led by demand for our newer premium Orion
                        Portrait cabinet.
14
                       Recurring revenue grew to $49.6 million or 23% year-over-
15                      year, primarily attributable to the contribution of EGMs
                        purchased from Rocket Gaming and Table Products purchased
16                      from In Bet in the Fall of 2017, as well as our yield
                        optimization efforts and the popularity of the Orion Portrait
17                      cabinet.

18                     EGM equipment sales increased 107% to $15.2 million,
                        another company record, due to the sale of 838 units,
19                      approximately 60% of which were Orion Portrait cabinet.

20                     Adjusted EBITDA increased to $34.5 million, or 39%, driven
                        by an increase in revenue, and partially offset by increased
21                      adjusted operating expenses of $3.8 million primarily due to
                        increased headcount in our R&D studios including our new
22                      studio in Sydney, Australia.

23                     Total adjusted EBITDA margin increased to 53% in the first
                        quarter 2018 compared to 52% driven by several different
24                      factors, most notably due to the operating leverage from the
                        assets purchased from Rocket Gaming.
25
                       SG&A expenses increased $6.5 million in the first quarter of
26                      2018 primarily due to an initial non-cash charge of $6.2 million
                        in stock based compensation recorded in connection with the
27                      IPO, as well as increased costs due to higher headcount.

28                     R&D expenses increased $3.3 million in the first quarter of
                        2018 driven by an initial non-cash charge of $1.6 million in
                                                   10
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 11 of 56



 1                      stock based compensation recorded in connection with the IPO,
                        as well as increased headcount, and the development of our
 2                      new Orion Slant cabinet and DEX S card shuffler.

 3                     Net loss also improved to $9.5 million from $12.4 million,
                        which included non-cash stock based compensation in the
 4                      current quarter of $8.2 million versus no non-cash stock based
                        compensation in the prior year.
 5
                                                     ***
 6
                    2018 Outlook
 7
                    Based on our year-to-date progress and due to our current
 8                  momentum, we now expect our adjusted EBITDA in 2018 to be
                    between $126 and $131 million. This is an upward revision to the
 9                  guidance we previously released and is based on greater visibility
                    that we now have for Orion Portrait and other products throughout
10                  the year. We maintain our capital expenditures range of $55 to $60
                    million.
11
            38.     Additionally in the earnings release, Defendant Lopez was quoted touting the
12
     expansive growth in PlayAGS’ EGM Segment, stating in relevant part:
13
                    “The first quarter of 2018 was absolutely tremendous for AGS -
14                  we achieved records in every key category, including revenue,
                    adjusted EBITDA, average selling price, and recurring revenue.
15                  We reported the most EGM sales revenue in our company’s history
                    with 838 units sold, driven largely by the continued success of the
16                  Orion Portrait cabinet, while our Tables and Interactive segments
                    both reported their strongest EBITDA quarters to date,” said David
17                  Lopez, President and CEO of AGS. “With industry-leading game
                    performance and the recent introduction of the new Orion Slant,
18                  AGS shows no signs of slowing down and we are confident that
                    2018 will be our best year yet.”
19
            39.     The same day, the Company filed its quarterly report on Form 10-Q with the SEC
20
     for the period ended March 31, 2018, affirming the previously reported financial results. The
21
     report also stated that the Company’s disclosure controls and procedures were effective.
22
            40.     Additionally on May 3, 2018, PlayAGS held an earnings call with analysts and
23
     investors to discuss the Company’s first quarter 2018 financial results. On the call, Defendant
24
     Lopez discussed the Company’s Oklahoma expansion, as well as the successful execution of
25
     PlayAGS’ legacy EGM optimization strategy, stating in relevant part:
26
                    Turning to our EGM segment on Slide 5. We ended Q1 with a total
27                  recurring EGM base of 24,033 units up 13% year-over-year. In
                    addition to the inclusion of the Rocket EGMs, recurring unit
28                  growth was bolstered by the 4 wins opening in Q1 where AGS
                    received approximately 14% of the floor. Additionally, we
                                                  11
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 12 of 56



 1                   benefited from a couple of expansions in Oklahoma. We continue
                     to execute on our yield optimization strategy upgrading 1650 of
 2                   our legacy machines on a trailing 12 month basis with our latest
                     high-performing products. This mission serves to grow our
 3                   recurring revenue and protect our base as well as support our loyal
                     long-term customers by providing them with our newer, more
 4                   profitable products. As of Q1, approximately $5.6 million of our
                     recurring revenue came from our optimization efforts over the past
 5                   two years. We sold 838 EGMs for a total of $15.2 million in sales
                     revenue for the quarter up 107% over the prior year period.
 6
             41.     Additionally on the call, Defendant Akiona attributed EGM Segment revenue
 7
     growth, in part, to the expansion of PlayAGS’ Oklahoma business, stating in relevant part:
 8
                     Turning to our EGM segment, gaming operations revenue
 9                   increased 22% in the first quarter to a record $46 million. The
                     year-over-year increase primarily reflects a larger domestic install
10                   base that grew by over 2500 units or 18%. Approximately, 1500 of
                     the unit increase was from the Rocket Gaming asset acquisition
11                   and the remaining organic increase was led by increases in Texas,
                     Nevada, Florida and California. Also in the first quarter, we saw
12                   the install base grow in Indiana and Oklahoma by nearly 500 units
                     from new casino openings and expansions notably the 4 wins
13                   property in Indiana where we installed nearly 250 units in the
                     quarter.
14
             42.     On June 19, 2018, PlayAGS announced that it had acquired Gameiom, which
15
     would become part of the Company’s Interactive business. In a press release, the Company
16
     stated, in relevant part:
17
                     AGS (“the Company”) (NYSE: AGS) announced today it has
18                   acquired Gameiom Technologies Limited (“Gameiom”), a UK and
                     Gibraltar licensed iGaming aggregator and content provider for
19                   real-money gaming (“RMG”) and sports- betting partners. This
                     transaction bolsters AGS’ diverse product portfolio with the ability
20                   to offer iGaming operators some of the highest-performing game
                     content in the marketplace through Gameiom’s remote game server
21                   (“RGS”). Under the terms of the transaction, AGS has acquired
                     Gameiom for $5 million in cash and will integrate Gameiom to
22                   serve as the launchpad for the Company’s iGaming division, which
                     will become part of its AGS Interactive business segment.
23
                     “In assessing RMG providers, AGS felt it was important to pursue
24                   a pure content aggregation and distribution platform as opposed to
                     a direct-to-consumer iGaming operation,” said David Lopez,
25                   President and CEO of AGS. “Gameiom fits that bill perfectly –
                     their platform enables AGS to distribute our industry-leading game
26                   content into many markets, including the U.S, establishing a real-
                     money gaming solution designed to generate revenue for AGS and
27                   our partners. Gameiom’s RGS platform is flexible, scalable,
                     robust, and open, capable of delivering hundreds of games and
28                   sports-betting integration to operators quickly and reliably. More
                     importantly, Gameiom’s values align with our playbook – they are
                                                     12
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 13 of 56



 1                  passionate, team oriented, aspire to win, and a bit obsessed with
                    gaming, just like us.”
 2
            43.     On August 2, 2018, PlayAGS announced its second quarter 2018 financial results,
 3
     reporting a 45 percent increase in total revenue over the prior year period to $72.8 million. The
 4
     press release also reported a 144 percent increase in EGM sales, based on quarterly sales of 1058
 5
     units. Again, PlayAGS increased its guidance. The press release stated, in relevant part:
 6
                    Second Quarter Financial Highlights
 7
                       Total revenue increased 45% to $72.8 million, a company
 8                      record, driven by continued growth of our EGMs in the Class
                        III marketplace, led by demand for our premium Orion Portrait
 9                      cabinet.

10                     Recurring revenue grew to $52.6 million or 26% year-over-
                        year. In addition to the contribution from the EGMs purchased
11                      from Rocket Gaming and Table Products purchased from In
                        Bet in the Fall of 2017, the increase was driven by our strong
12                      Domestic revenue per day (“RPD”) of $27.79, up $1.90 year-
                        over-year.
13
                       EGM equipment sales increased 144% to $20.2 million,
14                      another Company record, due to the sale of 1,058 units, of
                        which approximately 60% and 12% were Orion Portrait and
15                      Orion Slant cabinets, respectively.

16                     Net loss improved to $5.3 million from $20.1 million in the
                        prior year, primarily due to increased revenue described above.
17
                       Total Adjusted EBITDA (non-GAAP) increased to $36.6
18                      million, or 40%, driven by the significant increase in revenue,
                        partially offset by increased adjusted operating expenses of
19                      $3.9 million primarily due to increased headcount in SG&A
                        and R&D.(1)
20
                       Total Adjusted EBITDA margin decreased to 50% in the
21                      second quarter 2018 compared to 52% in the prior year driven
                        by several different factors, most notably due to the increased
22                      proportion of equipment sales to total revenues.

23                     SG&A expenses increased $5.0 million in the second quarter of
                        2018 primarily due to $2.3 million in increased professional
24                      fees driven by costs associated with the acquisition of online
                        content-aggregator Gameiom as well as costs associated with
25                      our previous offerings. Salary and benefit costs increased $1.8
                        million due to higher headcount and non-cash stock based
26                      compensation expense increased $0.3 million.

27                     R&D expenses increased $0.7 million in the second quarter of
                        2018 driven by higher salary and benefit costs related to
28                      additional headcount.

                                                     13
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 14 of 56



 1                                                 ***

 2                  2018 Outlook
 3                  Based on our year-to-date progress and due to our current
                    momentum, we now expect our total Adjusted EBITDA in 2018 to
 4                  be between $132.0 and $136.0 million. This is an upward revision
                    to the guidance we previously released and is based on greater
 5                  visibility that we now have for the installation and performance of
                    Orion Portrait, Orion Slant, STAX, and other products for the
 6                  remainder of the year, in addition to accelerated efforts to increase
                    our footprint in sizable new markets, such as Canada. We maintain
 7                  our capital expenditures range of $55.0 to $60.0 million.

 8          44.     In the earnings release, Defendant Lopez was quoted touting the Company’s

 9   record results, including in the EGM Segment, and attributed the increased guidance to

10   opportunities in the EGM Segment, stating in relevant part:

11                  “AGS grew both the top and bottom line by more than 40% in the
                    second quarter, marking the most successful quarter in our
12                  company’s history. Our strong results reflect record highs in our
                    EGM and Tables Products revenue, average selling prices, revenue
13                  per day, and recurring revenue. We continue to reap the benefits of
                    our Orion and Bonus Spin product launches, our steady ramp into
14                  key markets like Nevada, California and New Jersey, and strong
                    performance from both our optimized and new product footprint.
15
                    In addition to a strong pipeline of new product launches and our
16                  initial entry into markets such as Canada to accelerate our growth,
                    our recent acquisition of content-aggregator Gameiom creates a
17                  new channel to exploit our industry-leading game content in online
                    real-money gaming markets. Because of the potential upside from
18                  these exciting opportunities in our EGM business and our strong
                    first half of the year, we are raising our Adjusted EBITDA
19                  guidance to reflect a new range of $132 million to $136 million.”

20          45.     That same day, the Company filed its quarterly report on Form 10-Q with the

21   SEC for the period ended June 30, 2018, affirming the previously reported financial results. The

22   report also stated that the Company’s disclosure controls and procedures were effective.

23   Regarding goodwill related to the Gameiom acquisition, the report stated, in relevant part:

24                  During the quarter ended June 30, 2018, the Company acquired all
                    of the equity of Gameiom Technologies Limited (formerly known
25                  as “Gameiom”, currently known as “AGS iGaming”). AGS
                    iGaming is a licensed Gaming aggregator and content provider for
26                  real-money gaming (“RMG”) and sportsbetting partners. The
                    acquisition was accounted for as an acquisition of a business and
27                  the assets acquired and liabilities assumed were measured based on
                    our preliminary estimates of their fair values at the acquisition
28                  date. The estimated fair values of assets acquired and liabilities
                    assumed and resulting goodwill are subject to adjustment as we
                                                      14
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 15 of 56



 1                   finalize our fair value analysis. The significant items for which a
                     final fair value has not been determined as of the filing of this
 2                   report include the fair value of intangible assets. We expect to
                     complete our fair value determinations no later than one year from
 3                   the acquisition date.

 4                   We attribute the goodwill acquired to our ability [to] utilize AGS
                     iGaming’s existing RMG platform to distribute our existing EGM
 5                   game content into many markets, diversification of our Interactive
                     segment’s product portfolio that now includes a real-money
 6                   gaming solution and other strategic benefits. Total consideration
                     of $5.0 million included cash paid of $4.5 million and $0.5 million
 7                   of deferred consideration that is payable within 18 months of the
                     acquisition date. The consideration was allocated primarily to
 8                   goodwill that is not tax deductible for $3.1 million and intangible
                     assets of $2.7 million, which will be amortized over a weighted
 9                   average period of approximately 6.6 years.

10                   The intangible assets consist primarily of customer relationships
                     and a technology platform.
11
             46.     Additionally on August 2, 2018, PlayAGS held an earnings call with analysts and
12
     investors to discuss the Company’s second quarter 2018 financial results. On the earnings call,
13
     Defendant Lopez touted that PlayAGS was successfully executing its legacy EGM optimization
14
     strategy, stating in relevant part:
15
                     We’ve made good progress with our yield optimization strategy,
16                   upgrading nearly 1,500 of our legacy machines on a trailing 12-
                     month basis with our latest high-performing products. We are now
17                   starting to see real RPD improvement as the base of upgraded units
                     continues to grow. As of Q2, approximately $8.3 million of trailing
18                   12-month recurring revenue came from our optimization efforts in
                     both the U.S. and Mexico.
19
                     As a result of optimization, growing the recurring footprint with
20                   new, high-performing product, and the overall health of our poor
                     tribal markets, domestic RPD grew to its highest level in years,
21                   averaging $27.79 in Q2. This grew $1.90 from the prior-year
                     period, and $1.07 sequentially.
22
             47.     Also on the call, Defendant Akiona attributed the Company’s increased domestic
23
     revenue per day (“RPD”) to the Company’s new product offerings, as well as the execution of its
24
     legacy EGM optimization growth strategy, and specifically noted “strong performance” in
25
     Oklahoma, stating in relevant part:
26
                     Total RPD for the current quarter also increased by 8.9%, to
27                   $21.77 cents compared to the second quarter of 2017, driven
                     primarily by our new product offerings and through the
28                   optimization of our install base with our industry-leading EGMs.

                                                     15
                                           CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 16 of 56



 1                  Notable was strong performance in certain key markets like
                    Oklahoma, Texas, Florida, and California, just to name a few.
 2
            48.     On November 8, 2018, PlayAGS announced its third quarter 2018 financial
 3
     results, reporting that total revenue had increased 34 percent over the prior year to $75.5 million.
 4
     The earnings release reported that EGM equipment sales had again increased, this time by 82
 5
     percent year-over-year, based on quarterly sales of 1,332 units. Yet again, the Company
 6
     increased its guidance. The press release stated, in relevant part:
 7
                    Third Quarter Financial Highlights
 8
                       Total revenue increased 34% to $75.5 million, a Company
 9                      record, driven by continued growth of our EGMs in the Class
                        III marketplace, including entry into Alberta, Canada as well as
10                      a large sale to a long-standing tribal customer.

11                     Recurring revenue grew to $50.7 million, or 18% year-over-
                        year. In addition to the contribution from the EGMs purchased
12                      from Rocket Gaming, the increase was driven by our strong
                        domestic revenue per day (“RPD”) of $27.14, up $1.70 year-
13                      over-year as well as increases in Table Products revenue driven
                        by an increase in Table Product units.
14
                       EGM equipment sales increased 82% to $24.7 million, another
15                      Company record, due to the sale of 1,332 units, of which
                        approximately 24% were sold in Canada and 276 units were
16                      sold to a long-standing tribal customer.

17                     Net income improved to $4.3 million from a net loss of $4.1
                        million in the prior year period, primarily due to the increased
18                      revenue described above.
19                                                   ***

20                  2018 Outlook
21                  Based on our year-to-date progress and due to our current
                    momentum, we now expect our total Adjusted EBITDA in 2018 to
22                  be between $134.0 and $136.0 million. This is an upward revision
                    to the guidance we previously released and is based on our
23                  progress executing against our many growth initiatives in the first
                    half of the year and due to our improved visibility for the
24                  remainder of the year.

25          49.     Additionally in the earnings release, Defendant Lopez was quoted touting the

26   Company’s record EGM sales, stating in relevant part:

27                  AGS President and Chief Executive Officer David Lopez said, “In
                    the third quarter, AGS sold 1,332 EGMs, a 58% jump year-over-
28                  year, and a company record. Revenue hit an all-time high of $75.5
                    million, demonstrating continued demand for our Orion Portrait
                                                   16
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 17 of 56



 1                    cabinet and growing momentum for our new Orion Slant, in
                      addition to significant progress in Canada, with 24% of our sold
 2                    EGMs placed in several Canadian provinces. Our Tables segment
                      posted its best quarter to date, with our innovative progressives
 3                    contributing to a 30% increase in installs year-over-year. AGS is
                      still very underrepresented in many markets both domestically and
 4                    internationally, which presents significant long-term growth
                      opportunities for the Company due to our industry-leading game
 5                    performance, an expanding suite of cabinet options, best-in-class
                      R&D, and diversified product offerings.”
 6
             50.      That same day, the Company filed its quarterly report on Form 10-Q with the
 7
     SEC for the period ended September 30, 2018, affirming the previously reported financial
 8
     results. The report also stated that the Company’s disclosure controls and procedures were
 9
     effective.
10
             51.      Also on November 8, 2018, PlayAGS held an earnings call with analysts and
11
     investors to discuss the Company’s third quarter 2018 financial results. On the call, Defendant
12
     Lopez stated that PlayAGS had continued to penetrate the “healthy” Oklahoma market, stating in
13
     relevant part:
14
                      So it’s all about going out there and getting to the jurisdictions.
15                    You know what they are, mostly. But we stay focused. And we
                      look at Oklahoma, and you look at our penetration in Oklahoma,
16                    but we continue to add units in Oklahoma. It continues to be a
                      healthy market for us. We’re having units in every corner of the
17                    U.S., Canada and Mexico, wherever we know that it’s a strong
                      lease jurisdiction. So we just stay focused on that. It’s going to be a
18                    huge focus obviously in Q4 and beyond and exactly something that
                      when we look at 2019 that we’re going to stay focused on.
19
             52.      Defendant Lopez additionally informed the market that PlayAGS was making
20
     “good progress” in regards to the Company’s legacy EGM optimization strategy within its
21
     recurring install base, stating in relevant part:
22
                      When thinking about the recurring install base, it’s important to
23                    think about the quality of our base in addition to its size. So while
                      we will be up slightly in the recurring units over 2017, it’s with a
24                    better mix of units positively impacting our RPD. This is part of
                      our ongoing optimization strategy, and we will always look for the
25                    highest return on invested capital for our equipment.

26                    We continue to make good progress with this strategy, upgrading
                      more than 880 of our legacy machines year-to-date. As a result of
27                    optimization, growing the recurring footprint with new high-
                      performing product and the overall health of our core tribal
28                    markets, domestic RPD grew by $1.70 year-over-year, to $27.14.

                                                         17
                                           CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 18 of 56



 1          53.     Additionally on the November 8, 2018, earnings call, Defendant Akiona touted

 2   that PlayAGS’ domestic RPD had increased $1.70 year-over-year to $27.14, due to new EGM

 3   offerings and the optimization of existing EGMs within the Company’s install base, including in

 4   the Oklahoma market, stating in relevant part:

 5                  Domestic RPD for the current quarter increased by $1.70, to
                    $27.14, compared to the third quarter of 2017, driven primarily by
 6                  our new product offerings and through the ongoing optimization of
                    our install base with our industry-leading EGMs. Notable increases
 7                  were seen in certain markets like Oklahoma, Texas, Florida,
                    California and Washington, to name a few. International RPD for
 8                  the current quarter also increased, by $0.19, to $8.52, compared to
                    the third quarter of 2017, driven by the optimization of our install
 9                  base.

10          54.     In response to analyst questions regarding expansion in the Oklahoma market,

11   Defendant Lopez further attested to the health of, and upcoming expansion in, the Company’s

12   Oklahoma market, stating in relevant part:

13                  So as far as the risk goes, we don’t see anything just yet, and I
                    think it’d be very early in the game to talk about how Arkansas
14                  casinos could risk anything up in Oklahoma. I don’t think that we
                    will see the Oklahoma customer going to Arkansas. And I’d also
15                  say that Oklahoma sort of has some of the finest operators out
                    there in the country, and they’re going to, in the words of our
16                  president, secure their borders, if you will. They’re going to: a)
                    make sure that their players stay in the state and; b) they’re going
17                  to continue to draw players from other states because they do what
                    they do and they do it very well.
18
                    So I think that – and as far as upside goes, nothing specific, but we
19                  always say modest growth in those jurisdictions, modest growth in
                    Class II and modest growth in Oklahoma. Now they do have some
20                  projects that are coming online. We haven’t sort of published
                    numbers on what we’re going to do in those arenas yet, but they do
21                  have some expansions and some new projects that are coming
                    online. And we’ll obviously continue to get our fair share, if you
22                  will, of the Chickasaw market as they expand and as every other
                    tribe in Oklahoma expands, as well.
23
            55.     On March 5, 2019, PlayAGS announced its fourth quarter and full year 2018
24
     financial results, reporting that total revenue had increased 25 percent over the prior year to
25
     $72.1 million. The earnings release reported that EGM equipment sales had again increased, this
26
     time by 86 percent, based on quarterly sales of 1,159 units. The Company also gave adjusted
27

28

                                                      18
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 19 of 56



 1   EBITDA guidance for 2019 in the range of $160.0 to $164.0 million. The press release stated, in

 2   relevant part:

 3                    Fourth Quarter 2018 Financial Highlights
 4                       Total revenue increased 25% to $72.1 million, driven by
                          continued growth in our EGM segment in the Class III
 5                        marketplace, primarily in early-entry markets such as Ontario,
                          Mississippi and Nevada as well as continued penetration into
 6                        ramping markets such as California and Florida.

 7                       EGM equipment sales increased 86% to $23.2 million, due to
                          the sale of 1,159 units, of which nearly 60% were sold into
 8                        early-entry markets.

 9                       Gaming operations revenue, or recurring revenue, grew to
                          $48.9 million, or 8% year-over-year, driven by EGMs
10                        purchased from Rocket Gaming, increased domestic revenue
                          per day (“RPD”) of $26.41, growth and performance of our
11                        international installed base, and an increase in Table Products
                          revenue.
12
                         Net loss of $10.3 million increased year-over-year from a net
13                        loss of $8.5 million. Fourth quarter 2018 net loss includes a
                          non-cash, pre-tax impairment of goodwill of $4.8 million
14                        related to our social gaming business within our Interactive
                          Social reporting unit.
15
                         This goodwill related to our acquisition of RocketPlay in 2015.
16                        The impairment charge was recorded within write downs and
                          other charges in our consolidated statements of operations and
17                        comprehensive loss.

18                       Total Adjusted EBITDA (non-GAAP)(2) increased to $31.5
                          million, or 19%, driven by the significant increase in revenue,
19                        partially offset by increased operating expenses primarily due
                          to headcount related costs in SG&A and R&D. Included in that
20                        amount was approximately $1.0 million of operating costs
                          from our real-money gaming (“RMG”) content- aggregator
21                        Gameiom.

22                                                   ***

23                    2019 Outlook
24                    We expect to generate total Adjusted EBITDA(4) of $160.0 -
                      $164.0 million in 2019, representing growth of approximately 17%
25                    - 20% compared to 2018.

26                    We further expect 2019 capital expenditures to be in the range of
                      $65.0 - $69.0 million, compared to $66.2 million in 2018,
27                    reflecting an expectation for a continued increase in our installed
                      base in both existing and new markets as well as our ongoing yield
28                    optimization initiative, which includes units recently purchased
                      from Integrity.
                                                      19
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 20 of 56



 1           56.      Additionally in the earnings release, Defendant Lopez was quoted touting the

 2   Company’s rapid growth in its first year as a public company, specifically highlighting growth in

 3   the EGM Segment, stating in relevant part:

 4                    “We ended our first year as a public company with a solid fourth
                      quarter and 35% growth in annual revenue,” said Chief Executive
 5                    Officer David Lopez. “Our continued top line growth, increased
                      operating cash, and free cash flow generation reflects the industry-
 6                    leading performance of our products and AGS’ unique position
                      given how underrepresented we are in the market. These two
 7                    factors contributed to our phenomenal growth in electronic gaming
                      machines (“EGMs”), ending the year with more than 4,300 sold
 8                    units, a 71% increase from fiscal 2017. We kicked off 2019 with
                      the close of our acquisition of Integrity Gaming Corp., which
 9                    bolsters our recurring revenue footprint and provides long-term
                      optimization opportunities. With new product and content
10                    launches, further penetration of both new and early-entry markets,
                      and international expansion, AGS is positioned for another high-
11                    growth year in 2019.”

12           57.      That same day, PlayAGS filed its annual report on Form 10-K with the SEC for

13   the period ended December 31, 2018 (the “2018 10-K”), affirming the previously reported

14   financial results, which was signed by defendants Lopez and Akiona. The report stated that the

15   Company’s disclosure controls and procedures were effective. It also stated “management has

16   concluded that our system of internal control over financial reporting, as of December 31, 2018,

17   is effective.”

18           58.      Finally, on March 5, 2019, PlayAGS held an earnings call with analysts and
19   investors to discuss the Company’s fourth quarter 2018 financial results. On the call, Defendant

20   Akiona attributed the increase in the Company’s EGM install base primarily to its Oklahoma

21   market, stating in relevant part:

22                    Our domestic EGM installed base grew by over 200 units year-
                      over-year despite the voluntary removal of 500 machines in Texas
23                    earlier in the year and the reduction of 420 VLT units in Illinois
                      through an end of lease buyout by a customer. As David mentioned
24                    earlier, these units were not counted in our sold unit count.
                      Excluding the end of lease buyout of the Illinois VLT units in the
25                    fourth quarter, we would have had net placements of 650 recurring
                      units sequentially, with the majority of those units being placed in
26                    Oklahoma.

27           59.      Defendant Akiona also touted that the Company’s legacy EGM optimization

28   strategy was driving domestic RPD growth, stating in relevant part: “Domestic RPD for the

                                                      20
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 21 of 56



 1   current quarter increased by $0.53 to $26.41 compared to the fourth quarter of 2017, driven

 2   primarily by our new product offerings through the ongoing optimization of our installed base

 3   with our leading EGMs.”

 4           60.    Additionally on the call, Defendant Lopez informed investors that PlayAGS was

 5   well-positioned to further penetrate its existing markets, including Oklahoma, stating in relevant

 6   part:

 7                  The second initiative is the ramping of Orion Slant and our STAX
                    Table Progressive, two relatively new products that are seeing
 8                  strong momentum as we start 2019. We highlighted the progress
                    both products made in the fourth quarter, exiting the year strong to
 9                  prepare for an even better 2019. With 25 titles planned for launch
                    on Orion Slant throughout the year and a growing number of
10                  compelling case studies that prove STAX drive increased revenue
                    for customers, we believe both products will be significant needle
11                  movers in their respective business segments this year. The third
                    initiative is new product introductions, and we have several that
12                  we’re excited about this year. We saw the first unit of Dex S card
                    shuffler go into a select couple of properties on trial in December.
13                  The feedback has been encouraging, consistent and informative in
                    this introductory stage. We’re currently in a handful of properties
14                  and right where we want to be with the rollout, having just
                    completed some enhancements to prepare us for a broader launch.
15                  By Q2, we believe we’ll be in position to ramp up the rollout to
                    several jurisdictions, including California, Florida, Oklahoma,
16                  Nevada, Michigan and New Mexico to start.

17                                                  ***

18                  The fourth initiative is penetration into new and early-entry
                    markets. Slide 12 shows the many markets where AGS remains
19                  well under our 5% market share goal. We remain focused on
                    working to secure some new licenses this year, but we believe that
20                  the bigger opportunity is placing incremental EGM and table units
                    into new markets like Canada, Pennsylvania and Ohio as well as
21                  further growth in Oklahoma, California and Wisconsin to name a
                    few.
22
             61.    Finally, in response to analyst questions regarding the Company’s ability to
23
     further grow its recurring revenues, Defendant Lopez specifically called out Oklahoma as a
24
     “strong jurisdiction” to generate recurring revenues in 2019, stating in relevant part:
25
                    Yes. So I think that when you look at recurring -- our recurring
26                  footprint, and I’ll speak to that number sort of globally. When
                    we’re expanding in 2019, obviously, it’s going to be sort of like
27                  equal opportunity sort of like placements for leases. But again,
                    we’re going to be right back in our very strong jurisdictions like
28                  Oklahoma. We’re going to see real growth in Mexico again. We’re
                    obviously going to see going to see some international or what I’d
                                                    21
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 22 of 56



 1                   say is true international growth because I sort of look at Mexico as
                     almost domestic, but we’ll see some true international growth with
 2                   leased units in the Philippines. So when you put those altogether,
                     we’ve got real opportunities for recurring revenue growth in 2019
 3                   that, I think, that will shape up very nicely versus what we did
                     even in 2018. But I think it’s the usual suspect that can -- when
 4                   you look at the domestic opportunities being led again -- once
                     again by the state of Oklahoma.
 5
             62.     On May 8, 2019, PlayAGS announced its first quarter 2019 financial results,
 6
     reporting quarterly revenues of $73.0 million, up 13 percent year-over-year. The earnings
 7
     release reported that EGM equipment sales had again increased by 33 percent, based on quarterly
 8
     sales of 1,024 units. Finally, the Company reiterated its previous 2019 guidance. The press
 9
     release stated, in relevant part
10
                     First Quarter 2019 Financial Highlights
11
                        Total revenue increased 13% to $73.0 million, driven by
12                       continued growth in our EGM segment, primarily sold units in
                         early-entry markets such as Michigan, Saskatchewan,
13                       Pennsylvania and Massachusetts, as well as continued
                         penetration into ramping markets such as Florida and
14                       California in addition to the contribution of leased EGMs
                         acquired from Integrity Gaming Corp. (“Integrity”) in February
15                       2019.

16                      EGM equipment sales revenue increased 33% to $20.2 million,
                         driven by the sale of 1,024 units, of which nearly 55% were
17                       sold into early-entry markets.

18                      Record gaming operations revenue, or recurring revenue, grew
                         to $52.9 million, or 7% year-over-year, driven by the
19                       acquisition of Integrity, growth and performance of our
                         international installed base, and an increase in Table Products
20                       revenue.

21                      Net loss attributable to PlayAGS, Inc. of $0.1 million improved
                         year-over- year from a net loss of $9.5 million.
22
                        Total Adjusted EBITDA (non-GAAP)(1) increased to $36.3
23                       million, or 5%, driven by the increase in revenue, offset by
                         increased adjusted operating expenses, primarily due to
24                       headcount related costs in SG&A and R&D as well as an
                         additional $1.0 million of operating costs from iGaming.
25
                                                    ***
26
                     2019 Outlook
27
                     Based on our year to date progress, we continue to expect to
28                   generate total adjusted EBITDA of $160 - $164 million in 2019,
                     representing growth of approximately 17% - 20% compared to the
                                                    22
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 23 of 56



 1                   prior year period. We also continue to expect 2019 capital
                     expenditures to be in the range of $64 - $69 million, compared to
 2                   $66.6 million in 2018, reflecting an expectation for a continued
                     increase in our installed base in both existing and new markets as
 3                   well as our ongoing yield optimization initiative, including units
                     recently purchased from Integrity.
 4
             63.     Additionally in the earnings release, Defendant Lopez was quoted touting the
 5
     Company’s EGM growth, stating in relevant part:
 6
                     “I’m pleased to report another solid quarter of growth for AGS,
 7                   with total revenue of $73 million up 13% year-over-year, driven by
                     double-digit gains in EGMs and Tables,” said Chief Executive
 8                   Officer David Lopez. “Sold EGM units grew 22% year-over-year
                     and our Tables Products segment reported its strongest quarter to
 9                   date, driven by our award-winning progressive platforms. Our
                     EGM recurring revenue installed base grew 14% year-over-year to
10                   27,308 units, driven by the inclusion of 2,500 EGMs from the
                     Integrity acquisition which we closed in February of this year.
11                   With numerous levers to build momentum - including strategic
                     investments in R&D to continue building a strong, diversified and
12                   expanded product portfolio, as well as many new and
                     underpenetrated domestic and international markets - AGS is well-
13                   positioned for continued long-term, meaningful growth.”

14           64.     The same day, the Company filed its quarterly report on Form 10-Q with the SEC

15   for the period ended March 31, 2019, affirming the previously reported financial results. The

16   report also stated that the Company’s disclosure controls and procedures were effective.

17           65.     Also on May 8, 2019, PlayAGS held an earnings call with analysts and investors

18   to discuss the Company’s first quarter 2019 financial results. On the call, Defendant Lopez
19   touted the growth prospects for the Company’s Class II EGM footprint in its Oklahoma market,

20   stating in relevant part:

21                   Just last month, we announced that we have renewed our contract
                     with Chickasaw Nation, securing our installed base of
22                   approximately 3,200 recurring revenue games across their 22
                     casinos in Oklahoma. The deal represents a significantly larger
23                   installed base of Class II games than what -- than what our
                     previous contract covered, as we have added around 700 units
24                   within that time frame. Because of our strong relationship with the
                     tribe, we are pleased to have signed this agreement ahead of the
25                   contract expiration date. In fact, we are hosting our fourth annual
                     GameON Customer Summit at their world-class Windstar property
26                   in Oklahoma, which boasts the largest slot floor in the world.

27           66.     The above statements identified in ¶¶ 37-65 were materially false and/or

28   misleading, and failed to disclose material adverse facts about the Company’s business,

                                                     23
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 24 of 56



 1   operations, and prospects. Specifically, the Exchange Act Defendants failed to disclose to

 2   investors that: (i) PlayAGS’ growth strategies were failing; (ii) the Company was experiencing

 3   major execution issues in Oklahoma; (iii) therefore, the Company’s purported competitive

 4   strengths were not reasonably likely to lead to increased revenue; (iv) the Company’s internal

 5   controls over financial reporting were not effective; and (v) as a result of the foregoing,

 6   Defendants’ positive statements about the Company’s business, operations, and prospects were

 7   materially misleading and/or lacked a reasonable basis.

 8          67.     Moreover, under Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303 (“Item

 9   303”), Defendants Lopez and Akiona were required to “[d]escribe any known trends or
10
     uncertainties that have had or that the registrant reasonably expects will have a material
11
     favorable or unfavorable impact on the sales or revenues or income from continuing operations,”
12
     in PlayAGS’ reporting with the SEC. Defendant Lopez and Akiona’s failure to disclose adverse
13
     material trends in the Company’s quarterly and annual reports violated Item 303, because these
14

15   undisclosed facts were known to Defendants and would have an unfavorable impact on the

16   Company’s financial results.
17          C.      The Truth Is Revealed
18          68.     The true state of PlayAGS’ financial well-being, growth prospects, and internal
19   controls over financial reporting were revealed to investors on August 7, 2019, when the
20   Company reported its second quarter 2019 results. On that date, PlayAGS shocked the market
21   by reporting a net loss of $7.6 million, or negative $0.21 earnings per share (versus expectations
22   of positive $0.14 per share). This loss included an impairment of goodwill of $3.5 million and
23   an impairment of intangible assets of $1.3 million related to the acquired AGS iGaming business
24   within its Interactive segment. The Company additionally reported disappointing quarterly
25   revenues of $74.5 million (or growth of 2 percent year-over-year), and adjusted EBITDA of
26   $35.7 million (down 2 percent year-over-year). PlayAGS also lowered its full-year 2019
27   adjusted EBITDA guidance to a range of $145 million to $150 million (or growth of 6 to 10
28

                                                      24
                                          CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 25 of 56



 1   percent year-over-year), down from its previous guidance for a range of $160 million to $164

 2   million.

 3          69.     PlayAGS attributed the weak results to product underperformance at three

 4   Oklahoma properties and problems with its placement of 800 incremental EGMs into the

 5   Oklahoma market over the past year, as well as the iGaming impairment charges and an increase

 6   in research and development operating expenses as part of its strategic growth initiatives.

 7          70.     That same day, on an earnings call with analysts and investors, Defendant Lopez

 8   provided additional detail on these issues, stating:

 9                  [W]e are experiencing some challenges in Oklahoma, where we
                    have our largest base of recurring revenue, EGM.
10
                    We mentioned several factors for decreased [revenue per day]
11                  earlier and one of the issues we are actively working to fix is
                    product underperformance. I’ll give you some color on what’s
12                  driving this. Over the past year, we’ve grown our Oklahoma
                    footprint with 800 incremental units and separately optimized
13                  numerous existing units. Some of the underperformance is a result
                    of going too hard and fast into the market with certain products.
14                  We also went too deep into our portfolio of titles, where we should
                    have focused on our most successful game themes.
15
     (emphasis added).
16
            71.     In reaction to these disclosures, analysts expressed their concerns and
17
     immediately downgraded PlayAGS stock. The news was such a surprise to Bank of America
18
     Merrill Lynch that it downgraded its rating on PlayAGS stock by two levels (from “Buy” to
19
     “Underperform”) and slashed its PlayAGS price target from $30 to $14 on concerns of faltering
20
     growth.
21
            72.     On this news, the Company’s share price fell $8.99, or nearly 52 percent, to close
22
     at $8.31 per share on August 8, 2019, on unusually heavy trading volume.
23
     V.     UNDISCLOSED ADVERSE FACTS
24
            73.     At all relevant times, the market for PlayAGS common stock was open, well-
25
     developed and efficient. As a result of these materially false and/or misleading statements,
26
     and/or failures to disclose, PlayAGS common stock traded at artificially inflated prices during
27
     the Class Period. Plaintiff and other members of the Class that purchased or otherwise acquired
28

                                                      25
                                          CLASS ACTION COMPLAINT
           Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 26 of 56



 1   the Company’s common stock relying upon the integrity of the market price of the Company’s

 2   common stock and market information relating to PlayAGS, and have been damaged thereby.

 3           74.       During the Class Period, the Exchange Act Defendants materially misled the

 4   investing public, thereby inflating the price of PlayAGS common stock, by publicly issuing false

 5   and/or misleading statements and/or omitting material facts necessary to make Defendants’

 6   statements, as set forth herein, not false and/or misleading. These statements and omissions were

 7   materially false and/or misleading in that they failed to disclose material adverse information

 8   and/or misrepresented the truth about the Company’s business, operations, and prospects as

 9   alleged herein.

10           75.       At all relevant times, the material misrepresentations and omissions particularized

11   in this Complaint directly or proximately caused, or were a substantial contributing cause, of the

12   damages sustained by Plaintiff and other members of the Class. As described herein, during the

13   Class Period, the Exchange Act Defendants made, or caused to be made, a series of materially

14   false and/or misleading statements about PlayAGS’s financial well-being and prospects. These

15   material misstatements and/or omissions had the cause and effect of creating in the market an

16   unrealistically positive assessment of the Company and its financial well-being and prospects,

17   thus causing the Company’s common stock to be overvalued and artificially inflated at all

18   relevant times. The Exchange Act Defendants’ materially false and/or misleading statements
19   during the Class Period resulted in Plaintiff and other members of the Class purchasing or

20   otherwise acquiring the Company’s common stock at artificially inflated prices, thus causing the

21   damages complained of herein.

22   VI.     ADDITIONAL SCIENTER ALLEGATIONS
23           76.       During the Class Period, as alleged herein, the Individual Exchange Act

24   Defendants acted with scienter in that the Individual Exchange Act Defendants knew or were

25   reckless as to whether the public documents and statements issued or disseminated in the name

26   of the Company during the Class Period were materially false and misleading; knew or were

27   reckless as to whether such statements or documents would be issued or disseminated to the

28   investing public; and knowingly and substantially participated or acquiesced in the issuance or

                                                       26
                                            CLASS ACTION COMPLAINT
            Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 27 of 56



 1   dissemination of such statements or documents as primary violations of the federal securities

 2   laws.

 3            77.      The Individual Exchange Act Defendants permitted PlayAGS to release these

 4   false and misleading statements and failed to file the necessary corrective disclosures, which

 5   artificially inflated the value of the Company’s common stock.

 6            78.      As set forth herein, the Individual Exchange Act Defendants, by virtue of their

 7   receipt of information reflecting the true facts regarding PlayAGS, their control over, receipt,

 8   and/or modification of the Company’s allegedly materially misleading statements and omissions,

 9   and/or their positions with the Company that made them privy to confidential information

10   concerning PlayAGS, participated in the fraudulent scheme in violation of the Exchange Act as

11   alleged herein.

12            79.      The Individual Exchange Act Defendants are liable as participants in a fraudulent

13   scheme and course of conduct that operated as a fraud or deceit on those who purchased

14   PlayAGS common stock by disseminating materially false and misleading statements and/or

15   concealing material adverse facts. The scheme deceived the investing public regarding

16   PlayAGS’s business, operations, and management and the intrinsic value of PlayAGS common

17   stock and caused Plaintiff and members of the Class to purchase PlayAGS common stock at

18   artificially inflated prices.
19   VII.     LOSS CAUSATION/ECONOMIC LOSS
20            80.      The Exchange Act Defendants’ wrongful conduct, as alleged herein, directly and

21   proximately caused the economic loss suffered by Plaintiff and the Class.

22            81.      During the Class Period, Plaintiff and the Class purchased or otherwise acquired

23   PlayAGS common stock at artificially inflated prices and were damaged thereby. The price of

24   the Company’s common stock significantly declined when the misrepresentations made to the

25   market, and/or the information alleged herein to have been concealed from the market, and/or the

26   effects thereof, were revealed, causing investors’ losses.

27

28

                                                       27
                                           CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 28 of 56



 1   VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
           MARKET
 2
            82.     Plaintiff is entitled to rely upon the presumption of reliance established by the
 3
     fraud-on-the-market doctrine in that, among other things:
 4
            83.     The Exchange Act Defendants made public misrepresentations or failed to
 5
     disclose material facts during the Class Period;
 6
                    (a)     the omissions and misrepresentations were material;
 7
                    (b)     the Company’s common stock traded in an efficient market;
 8
                    (c)     the misrepresentations alleged would tend to induce a reasonable investor
 9
     to misjudge the value of the Company’s common stock; and
10
                    (d)     Plaintiff and other members of the Class transacted in PlayAGS Common
11
     Stock between the time the Exchange Act Defendants misrepresented or failed to disclose
12
     material facts and the time the true facts were disclosed, without knowledge of the
13
     misrepresented or omitted facts.
14
            84.     At all relevant times, the markets for PlayAGS Common Stock were efficient for
15
     the following reasons, among others:
16
                    (a)     as a regulated issuer, PlayAGS filed periodic public reports with the SEC;
17
                    (b)     PlayAGS regularly communicated with public investors via established
18
     market communication mechanisms, including through regular disseminations of press releases
19
     on the major news wire services and through other wide-ranging public disclosures, such as
20
     communications with the financial press, securities analysts, and other similar reporting services;
21
                    (c)     PlayAGS was followed by several securities analysts employed by major
22
     brokerage firm(s) who wrote reports that were distributed to the sales force and certain customers
23
     of their respective brokerage firm(s) and that were publicly available and entered the public
24
     marketplace; and
25
                    (d)     throughout the Class Period, PlayAGS Common Stock was actively traded
26
     in an efficient market, namely the NYSE, under the ticker symbol “AGS.”
27

28

                                                        28
                                         CLASS ACTION COMPLAINT
           Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 29 of 56



 1           85.    As a result of the foregoing, the market for PlayAGS Common Stock promptly

 2   digested current information regarding PlayAGS from all publicly available sources and

 3   reflected such information in PlayAGS’s stock price. Under these circumstances, all those who

 4   purchased or otherwise acquired PlayAGS common stock during the Class Period suffered

 5   similar injury through sales of PlayAGS common stock at artificially inflated prices and the

 6   presumption of reliance applies.

 7           86.    Alternatively, a Class-wide presumption of reliance is also appropriate in this

 8   action under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406

 9   U.S. 128 (1972), because the Class’ claims are, in large part, grounded on the Exchange Act

10   Defendants’ material misstatements and/or omissions. Because this action involves the

11   Exchange Act Defendants’ failure to disclose material adverse information regarding the

12   Company’s business operations and financial prospects—information that the Exchange Act

13   Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

14   recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

15   investor might have considered them important in making investment decisions. Given the

16   importance of the Class Period material misstatements and omissions set forth above, that

17   requirement is satisfied here.

18   IX.     NO SAFE HARBOR
19           87.    The statutory safe harbor provided for forward-looking statements under certain

20   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

21   The statements alleged to be false and misleading herein all relate to then-existing facts and

22   conditions. In addition, to the extent certain of the statements alleged to be false may be

23   characterized as forward looking, they were not identified as “forward-looking statements” when

24   made and there were no meaningful cautionary statements identifying important factors that

25   could cause actual results to differ materially from those in the purportedly forward-looking

26   statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

27   to any forward-looking statements pleaded herein, the Exchange Act Defendants are liable for

28   those false forward-looking statements because at the time each of those forward-looking

                                                      29
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 30 of 56



 1   statements were made, the speaker had actual knowledge that the forward-looking statement was

 2   materially false or misleading, and/or the forward-looking statement was authorized or approved

 3   by an executive officer of PlayAGS who knew that the statement was false when made.

 4                                                  COUNT I
 5                          For Violation of Section 10(b) of the Exchange Act
                           and Rule 10b-5 Against the Exchange Act Defendants
 6
             88.     As previously stated, the claims set forth herein pursuant to Sections 10(b) and
 7
     20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder, are based on knowing
 8
     or reckless misconduct by the Exchange Act Defendants. These claims are independent of the
 9
     Securities Act Claims asserted herein, and the allegations pertaining to the claims under the
10
     Exchange Act and SEC Rule 10b-5 do not apply in any way to the other claims for relief under
11
     the Securities Act, as asserted herein.
12
             89.     Plaintiff repeats and realleges each and every allegation contained in paragraphs
13
     ¶¶ 26-87 as if fully set forth herein.
14
             90.     During the Class Period, the Exchange Act Defendants disseminated or approved
15
     the false statements specified above, which they knew or recklessly disregarded were misleading
16
     in that they contained misrepresentations and failed to disclose material facts necessary in order
17
     to make the statements made, in light of the circumstances under which they were made, not
18
     misleading.
19
             91.     The Exchange Act Defendants violated Section 10(b) of the Exchange Act and
20
     Rule 10b-5 in that they:
21
                     (a)     Employed devices, schemes, and artifices to defraud;
22
                     (b)     Made untrue statements of material facts or omitted to state material facts
23
     necessary in order to make the statements made, in light of the circumstances under which they
24
     were made, not misleading; or
25
                     (c)     Engaged in acts, practices, and a course of business that operated as a
26
     fraud or deceit upon Plaintiff and others similarly situated in connection with their transactions in
27
     PlayAGS common stock during the Class Period.
28

                                                       30
                                              CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 31 of 56



 1           92.     Plaintiff and the Class have suffered damages in that, as a result of the Exchange

 2   Act Defendants’ wrongful conduct alleged herein, they purchased or otherwise acquired

 3   PlayAGS common stock at artificially inflated prices. Plaintiff and the Class would not have

 4   purchased PlayAGS common stock at the prices they did, or at all, if they had been aware that

 5   the market prices had been artificially and falsely inflated by the Exchange Act Defendants’

 6   misleading statements.

 7           93.     As a direct and proximate result of the Exchange Act Defendants’ wrongful

 8   conduct, Plaintiff and the other members of the Class suffered damages in connection with their

 9   purchases or other acquisitions of PlayAGS common stock during the Class Period.

10                                                 COUNT II
11                        For Violation of Section 20(a) of the Exchange Act
             Against the Individual Exchange Act Defendants, Apollo, and Apollo Group
12
             94.     Plaintiff repeats and realleges each and every allegation contained in paragraphs
13
     ¶¶ 26-95 as if fully set forth herein.
14
             95.     The Individual Exchange Act Defendants, Apollo, and Apollo Group acted as
15
     controlling persons of PlayAGS within the meaning of Section 20(a) of the Exchange Act. By
16
     virtue of their positions and their power to control public statements about PlayAGS, the
17
     Individual Exchange Act Defendants, Apollo, and Apollo Group, as culpability participants, had
18
     the power and ability to control the actions of the Company and its employees. By reason of
19
     such conduct, the Individual Exchange Act Defendants, Apollo, and Apollo Group are liable
20
     pursuant to Section 20(a) of the Exchange Act.
21
     X.      SUBSTANTIVE ALLEGATIONS FOR CLAIMS UNDER THE SECURITIES
22           ACT
23           96.     The claims set forth herein pursuant to Sections 11, 12(a)(2), and 15 of the

24   Securities Act are brought on behalf of persons or entities who purchased or otherwise acquired

25   PlayAGS common stock pursuant and/or traceable to the PlayAGS Offering Materials. The

26   Securities Act claims are based solely on strict liability and negligence, and are not based on any

27   knowing or reckless conduct by or on behalf of any defendant—i.e., they do not allege, and do

28

                                                       31
                                              CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 32 of 56



 1   not sound in, fraud—and Plaintiff specifically disclaims any allegations of fraud, scienter, or

 2   recklessness in these non-fraud claims.

 3          A.      Parties
 4          97.      Plaintiff, as set forth in the accompanying certification, incorporated by

 5   reference herein, purchased or otherwise acquired PlayAGS stock on and/or traceable to the

 6   August 2018 SPO, and was damaged thereby.

 7          98.     Defendant PlayAGS is incorporated under the laws of Nevada with its principal

 8   executive offices located in Las Vegas, Nevada.

 9          99.     Defendant Lopez, at all relevant times, was PlayAGS’ CEO, as well as a Director

10   of the Company. Defendants Lopez signed the Shelf Registration Statement issued in

11   connection with the PlayAGS Offerings which were all filed with the SEC.

12          100.    Defendant Akiona, at all relevant times, was the CFO of the Company.

13   Defendant Akiona signed the Shelf Registration Statement issued in connection with the

14   PlayAGS Offerings, which were all filed with the SEC.

15          101.    Defendant David Sambur (“Sambur”), at all relevant times, was a Director of the

16   Company and Chairman of its Board. Defendant Sambur signed the Shelf Registration

17   Statement issued in connection with the PlayAGS Offerings, which were all filed with the SEC.

18          102.    Defendant Daniel Cohen (“Cohen”), at all relevant times, was a Director of the
19   Company and signed the Shelf Registration Statement issued in connection with the PlayAGS

20   Offerings, which were all filed with the SEC.

21          103.    Defendant Eric Press (“Press”), at all relevant times, was a Director of the

22   Company and signed the Shelf Registration Statement issued in connection with the PlayAGS

23   Offerings, which were all filed with the SEC.

24          104.    Defendant Yvette Landau (“Landau”), at all relevant times, was a Director of the

25   Company and signed the Shelf Registration Statement issued in connection with the PlayAGS

26   Offerings, which were all filed with the SEC.

27

28

                                                     32
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 33 of 56



 1          105.    Defendant Adam Chibib (“Chibib”), at all relevant times, was a Director of the

 2   Company and signed the Shelf Registration Statement issued in connection with the PlayAGS

 3   Offerings, which were all filed with the SEC.

 4          106.    Defendant Geoff Freeman (“Freeman”) was a Director of the Company at the

 5   time of the March 2019 SPO.

 6          107.    For the purposes of the Securities Act claims alleged herein, Defendants Lopez,

 7   Akiona, Sambur, Cohen, Press, Landau, Chibib, and Freeman may hereafter be referred to at

 8   times as the “Individual Securities Act Defendants.” As directors and/or executive officers of

 9   the Company, the Individual Securities Act Defendants participated in the solicitation and sale of

10   PlayAGS shares to investors in the PlayAGS Offerings for their own benefit and/or the benefit of

11   PlayAGS and Apollo Group.

12          108.    Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) served as an

13   underwriter for the August 2018 SPO.

14          109.    Defendant Deutsche Bank Securities Inc. (“Deutsche”) served as an underwriter

15   for the August 2018 SPO.

16          110.    Defendant Jefferies LLC (“Jefferies”) served as an underwriter for the August

17   2018 SPO and March 2019 SPO.

18          111.    Defendant Macquarie Capital (USA) Inc. (“Macquarie”) served as an underwriter
19   for the August 2018 SPO.

20          112.    Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)

21   served as an underwriter for the August 2018 SPO.

22          113.    Defendant Citigroup Global Markets Inc. (“Citigroup”) served as an underwriter

23   for the August 2018 SPO.

24          114.    Defendant Stifel, Nicolaus & Company, Incorporated (“Stifel”) served as an

25   underwriter for the August 2018 SPO.

26          115.    Defendant SunTrust Robinson Humphrey, Inc. (“SunTrust”) served as an

27   underwriter for the August 2018 SPO.

28

                                                     33
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 34 of 56



 1            116.   Defendant Nomura Securities International, Inc. (“Nomura”) served as an

 2   underwriter for the August 2018 SPO.

 3            117.   Defendant Roth Capital Partners, LLC (“Roth Capital”) served as an underwriter

 4   for the August 2018 SPO.

 5            118.   Defendant Union Gaming Securities LLC (“Union Gaming”) served as an

 6   underwriter for the August 2018 SPO.

 7            119.   Defendant The Williams Capital Group, L.P. (“Williams”) served as an

 8   underwriter for the August 2018 SPO.

 9            120.   Defendant Apollo Global Securities, LLC (“Apollo Global Securities”), an

10   affiliate of Apollo, served as an underwriter for the August 2018 SPO.

11            121.   Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) served as an

12   underwriter for the March 2019 SPO.

13            122.   For the purposes of the Securities Act claims alleged herein, Credit Suisse,

14   Deutsche, Jefferies, Macquarie, Merrill Lynch, Citigroup, Stifel, SunTrust, Nomura, Roth

15   Capital, Union Gaming, Williams, Apollo Global Securities, and Morgan Stanley may hereafter

16   be referred to at times as the “Underwriter Defendants.”

17            123.   Defendant Apollo, through Apollo Group, acquired PlayAGS in 2013. At the

18   start of the Class Period, Apollo beneficially held over 50 percent of the Company’s common
19   stock.

20            124.   Defendant Apollo Gaming, as part of Apollo Group, acquired PlayAGS in 2013.

21   At the start of the Class Period, Apollo Gaming held over 50 percent of the Company’s common

22   stock.

23            125.   Defendant Apollo Investment, as part of Apollo Group, acquired PlayAGS in

24   2013. Apollo Investment is a member of Apollo Gaming GP, the general partner of Apollo

25   Gaming. At the start of the Class Period, Apollo Investment beneficially held over 50 percent of

26   the Company’s common stock.

27            126.   Defendant VoteCo, as part of Apollo Group, acquired PlayAGS in 2013. At the

28   start of the Class Period, VoteCo beneficially held over 50 percent of the Company’s common

                                                      34
                                          CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 35 of 56



 1   stock pursuant to an irrevocable proxy granting it sole voting and sole dispositive power with

 2   respect to the shares held by Apollo Gaming. VoteCo is owned and controlled by Apollo

 3   affiliates.

 4           127.    For the purposes of the Securities Act claims alleged herein, Defendants

 5   PlayAGS, the Individual Securities Act Defendants, the Underwriter Defendants, Apollo, and

 6   Apollo Group, may hereafter be referred to at times as the “Securities Act Defendants.”

 7           B.      False and Misleading Statements in the August 2018 SPO Documents
 8           128.    On August 6, 2018, PlayAGS filed the Shelf Registration Statement with the SEC

 9   on Form S-3, which was declared effective by the SEC on August 8, 2018. Pursuant to the Shelf

10   Registration Statement, the Company registered for resale, on behalf of Apollo Gaming,

11   18,970,161 shares of common stock, for an offering price of up to $1 billion, which shares were

12   permitted to be sold on a rolling basis. The Shelf Registration Statement forms part of the

13   August 2018 SPO Documents.

14           129.    Pursuant to the Shelf Registration Statement, on August 10, 2018, the Company

15   filed a prospectus supplement on Form 424B1 with the SEC, which together with the Shelf

16   Registration Statement, forms part of the August 2018 SPO Materials. In the August 2018 SPO,

17   PlayAGS, on behalf of Apollo Gaming, registered for resale up to an aggregate of 6,325,000

18   shares of its common stock, including the underwriter allotment of 825,000 shares, at the public
19   offering price of $29.25 per share. Net of underwriting discounts and commissions, the August

20   2018 SPO was valued at $154,037,812.50. Directly prior to the August 2018 SPO, Apollo and

21   Apollo Group beneficially held approximately 52 percent of PlayAGS common stock, and

22   beneficially held approximately 34 percent following its completion.

23           130.    The August 2018 Documents touted the Company’s competitive strengths, stating

24   in relevant part:

25                   High-Margin, Recurring Revenue Model with Attractive Payback
                     Periods on Newly Deployed Capital
26
                     Approximately 76% of our revenue in the LTM period was derived
27                   from products that we leased to our customers and recurring
                     revenue from our Interactive gaming operations. This strong base
28                   of recurring, contracted, high-margin revenue generated a 53%
                     EGM adjusted EBITDA margin during the LTM period, which
                                                    35
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 36 of 56



 1                  reflects the strong performance and longevity of our game titles
                    and long-term relationships with our key customers. The cash flow
 2                  generated from our recurring revenue sources has provided us with
                    a stable source of capital to grow our footprint both domestically
 3                  and internationally. Given the high-margin, recurring-revenue
                    nature of our new EGMs, we benefit from payback periods on our
 4                  leased units of only approximately 12 months for our core units
                    and approximately 8 months for our premium units.
 5
                    Best-in-Class R&D Teams that Produce Industry-Leading
 6                  Products
 7                  Our R&D teams have demonstrated industry leadership by creating
                    several top-performing titles and innovative hardware designs,
 8                  such as our newly-introduced premium cabinet, Orion Slant, which
                    features a unique slanted top that has a more comfortable
 9                  ergonomic design for players. The innovative nature of our
                    products has, in part, led to approximately 84% of our customer
10                  base electing to purchase at least one of our recently-released
                    ICON or Orion cabinets. As reflected in the charts below, our
11                  casino-owned EGMs outperform those from all other suppliers,
                    generating win per day 1.7 times higher than the house average.
12                  Our premium leased games were the second-best across the
                    industry, delivering win per day that was 2.2 times higher than the
13                  average of the casino floors where our machines are placed.

14          131.    The August 2018 SPO Documents further touted the Company’s growth

15   strategies, including the optimization of its legacy EGMs and the placement of Class II EGMs in

16   the Company’s existing markets, stating in relevant part:

17                  Optimize Yield Across our Existing Footprint
18                  We believe there is a significant opportunity to optimize the older
                    EGMs in our existing installed base with newer, more profitable
19                  cabinets. By improving the performance of our installed base, we
                    will generate incremental EGM adjusted EBITDA since our
20                  participation model enables us to share in the profitability of the
                    EGMs that we place in our customers’ gaming facilities. We
21                  currently have an installed base of approximately 3,200 older
                    cabinets that we believe, over time, can be upgraded with our
22                  newer cabinets to generate higher win per day. Since 2016, we
                    have optimized over 3,000 of our cabinets, which has led to
23                  approximately $8.3 million of incremental revenue, approximately
                    100% of which flows to EGM adjusted EBITDA. A specific
24                  example of this took place at the WinStar World Casino and Resort
                    in Oklahoma, in which we optimized 28 underperforming legacy
25                  EGMs by replacing them with our new Orion cabinet, which
                    resulted in a significant increase in incremental revenue. When
26                  annualized, the effect of this optimization results in an increase in
                    incremental revenue of nearly $1.0 million. Another benefit of our
27                  yield optimization program is that we can take the older units from
                    domestic casinos, refurbish them for approximately $1,500 and
28                  redeploy them in Mexico. These redeployed units broaden our
                    international footprint and generate a high return on investment
                                                     36
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 37 of 56



 1                    given the low cost to refurbish the units. Based on FY 2017
                      revenue per day and related refurbishment expenditure figures, we
 2                    estimate that our return on investment for each refurbished unit
                      that is leased into the Mexican market is 172%.
 3
                                                     ***
 4
                      Further Expand Our Class II Market Leadership and Continue
 5                    Growth of our Recurring Revenue Base
 6                    We believe that our existing core Class II product offering is
                      among the strongest in the industry and we are committed to
 7                    growing our existing Class II installed base. Currently, we believe
                      we are the second largest supplier of Class II games in the United
 8                    States. We expect to continue gaining market share in our existing
                      Class II jurisdictions as we introduce more games and new
 9                    hardware, and we also intend to enter new Class II jurisdictions we
                      have acquired 58 new Class II licenses in the past three and a half
10                    years. In the first quarter of 2018, there was a sizable Native
                      American casino that opened and our Class II placements
11                    represented nearly 15% of the property’s floor. We believe that the
                      unique advantages offered by Class II gaming will result in Native
12                    American operators continuing to grow the number of Class II
                      units that they have in their casinos. Given our existing leadership
13                    in the Class II market, we feel that we are very well-positioned to
                      capture our share of this continued growth in Class II.
14
            132.      The August 2018 SPO Documents also reaffirmed that Oklahoma was the
15
     Company’s most important market, stating in relevant part:
16
                      Oklahoma is our largest market and our EGMs in the state
17                    accounted for approximately 22% of our total revenue for the last
                      twelve months ended June 30, 2018. Our largest customer is the
18                    Chickasaw Nation, a Native American gaming operator in
                      Oklahoma, which accounted for approximately 11% of our total
19                    revenue for the last twelve months ended June 30, 2018. The
                      revenues we earn from the Chickasaw Nation are derived from
20                    numerous agreements, which are up for renewal in 2019.

21          133.      Further, the August 2018 SPO Documents incorporated by reference the risk

22   disclosures as contained in the Company’s 2017 annual report on Form 10-K, filed with the SEC

23   on March 14, 2018. These included boilerplate risk disclosures related to the sustainability of

24   PlayAGS’ Oklahoma Business, as well as its internal controls over financial reporting, stating in

25   relevant part:

26                    We are continuing to improve our internal controls over
                      financial reporting.
27
                      Our independent registered public accounting firm is not required
28                    to audit the effectiveness of our internal control over financial
                      reporting until after we are no longer an “emerging growth
                                                     37
                                          CLASS ACTION COMPLAINT
     Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 38 of 56



 1           company,” as defined in the JOBS Act, which at the latest would
             be the end of the fiscal year following the fifth anniversary of the
 2           initial public offering. At such time, our internal controls over
             financial reporting may be insufficiently documented, designed or
 3           operating, which may cause our independent registered public
             accounting firm to issue a report that is adverse.
 4
                                            ***
 5
             State compacts with our existing Native American tribal
 6           customers to allow Class III gaming could reduce demand for
             our Class II games and our entry into the Class III market may
 7           be difficult as we compete against larger companies in the tribal
             Class III market.
 8
             Most of our Class II Native American tribal customers have
 9           entered into compacts with the states in which they operate to
             permit the operation of Class III games. While we seek to also
10           provide Class III alternatives in these markets, we believe the
             number of our Class II game machine placements in those
11           customers’ facilities could decline, and our operating results could
             be materially and adversely affected. As our Native American
12           tribal customers continue to transition to gaming under compacts
             with the state, we continue to face significant uncertainty in the
13           market that makes our business in these states difficult to manage
             and predict and we may be forced to compete with larger
14           companies that specialize in Class III gaming. We believe the
             establishment of state compacts depends on a number of political,
15           social, and economic factors that are inherently difficult to
             ascertain. Accordingly, although we attempt to closely monitor
16           state legislative developments that could affect our business, we
             may not be able to timely predict if or when a compact could be
17           entered into by one or more of our Native American tribal
             customers. For example, in Oklahoma, the continued introduction
18           of Class III games since the passage of the tribal gaming compact
             in 2004 may put pressure on our revenue and unit market share and
19           our revenue share percentages and may result in a shift in the
             market from revenue share arrangements to a “for sale” model.
20
                                            ***
21
             For the year ended December 31, 2017, two customers were each
22           responsible for approximately 11% of our total revenue and we
             generated approximately 24% and 11% of our total revenue in
23           the states of Oklahoma and Alabama, respectively.
24           For the year ended December 31, 2017, approximately 24% of our
             total revenue was derived from gaming operations in Oklahoma,
25           and approximately 11% of our total revenue was from one Native
             American gaming tribe in that state. Additionally, for the year
26           ended December 31, 2017, approximately 11% of our total revenue
             was derived from gaming operations in Alabama, and
27           approximately 11% of our total revenue was from one Native
             American gaming tribe in that state. The significant concentration
28           of our revenue in Oklahoma and Alabama means that local
             economic, regulatory and licensing changes in Oklahoma or
                                            38
                                 CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 39 of 56



 1                  Alabama may adversely affect our business disproportionately to
                    changes in national economic conditions, including adverse
 2                  economic declines or slower economic recovery from prior
                    declines. While we continue to seek to diversify the markets in
 3                  which we operate, changes to our business, operations, game
                    performance and customer relationships in Oklahoma or Alabama,
 4                  due to changing gaming regulations or licensing requirements,
                    higher taxes, increased competition, declines in market revenue
 5                  share percentages or otherwise, could have a material and adverse
                    effect on or financial condition and results of operations. In
 6                  addition, changes in our relationship with our two largest
                    customers, including any disagreements or disputes, a decrease in
 7                  revenue share, removal of electronic gaming machines or non-
                    renewal of contracts, could have a material and adverse effect on
 8                  our financial condition and results of operations.

 9                  Moreover, neighboring states such as Kansas, Texas and Arkansas
                    have passed or could pass gaming legislation, which could take
10                  market share from Oklahoma gaming facilities or otherwise
                    negatively impact the Oklahoma gaming market and, as a result,
11                  negatively impact our results of operations.

12          134.    The August 2018 SPO Documents were negligently prepared and, as a result,

13   contained untrue statements of material facts or omitted to state other facts necessary to make the

14   statements made not misleading, and were not prepared in accordance with the rules and

15   regulations governing its preparation. Specifically, the August 2018 SPO Documents were

16   materially false and misleading in that they omitted to state: (i) PlayAGS’ growth strategies were

17   failing; (ii) the Company was experiencing major execution issues in Oklahoma; (iii) therefore,

18   the Company’s purported competitive strengths were not reasonably likely to lead to increased
19   revenue; (iv) the Company’s internal controls over financial reporting were not effective; and (v)

20   as a result of the foregoing, Defendants’ positive statements about the Company’s business,

21   operations, and prospects were materially misleading and/or lacked a reasonable basis.

22          135.    Moreover, under applicable SEC rules and regulations, the August 2018 SPO

23   Documents were required to disclose known trends, events or uncertainties that were having, and

24   were reasonably likely to have, an impact on the Company’s continuing operations.

25          C.      False and Misleading Statements in the March 2019 SPO Documents
26          136.    Pursuant to the Shelf Registration Statement, on March 20, 2019, the Company

27   filed a prospectus supplement on Form 424B1 with the SEC, which together with the Shelf

28   Registration Statement, forms part of the March 2019 SPO Materials. In the March 2019 SPO,

                                                     39
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 40 of 56



 1   PlayAGS, on behalf of Apollo Gaming, registered for resale up to an aggregate of 4,000,000

 2   shares of its common stock at the public offering price of $25.50 per share. Net of underwriting

 3   discounts and commissions, the March 2019 SPO was valued at $100,000,000. Directly prior to

 4   the March 2019 SPO, Apollo and Apollo Group beneficially held approximately 33 percent of

 5   PlayAGS common stock, and beneficially held approximately 22 percent following its

 6   completion.

 7           137.   The March 2019 SPO Documents, as did the August 2018 SPO Documents,

 8   included the Shelf Registration Statement, and therefore made the same representations

 9   regarding the Company’s competitive strengths, growth strategies, as well as its Oklahoma

10   business, as discussed in ¶¶ 130-132

11           138.   Finally, the March 2019 SPO Documents incorporated the risk disclosures as

12   contained in the Company’s 2018 annual report on Form 10-K, filed with the SEC on March 5,

13   2019. These included boilerplate risk disclosures related to the sustainability of PlayAGS’

14   Oklahoma Business, as well as its internal controls over financial reporting, stating in relevant

15   part:

16                  We are continuing to maintain our internal controls over
                    financial reporting.
17
                    Our independent registered public accounting firm is not required
18                  to audit the effectiveness of our internal control over financial
                    reporting until after we are no longer an “emerging growth
19                  company,” as defined in the JOBS Act, which at the latest would
                    be the end of the fiscal year following the fifth anniversary of the
20                  initial public offering. At such time, our internal controls over
                    financial reporting may be insufficiently documented, designed or
21                  operating, which may cause our independent registered public
                    accounting firm to issue a report that is adverse.
22
                                                    ***
23
                    State compacts with our existing Native American tribal
24                  customers to allow Class III gaming could reduce demand for
                    our Class II games and our entry into the Class III market may
25                  be difficult as we compete against larger companies in the tribal
                    Class III market.
26
                    Most of our Class II Native American tribal customers have
27                  entered into compacts with the states in which they operate to
                    permit the operation of Class III games. While we seek to also
28                  provide Class III alternatives in these markets, we believe the
                    number of our Class II game machine placements in those
                                                   40
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 41 of 56



 1                  customers’ facilities could decline, and our operating results could
                    be materially and adversely affected. As our Native American
 2                  tribal customers continue to transition to gaming under compacts
                    with the state, we continue to face significant uncertainty in the
 3                  market that makes our business in these states difficult to manage
                    and predict and we may be forced to compete with larger
 4                  companies that specialize in Class III gaming. We believe the
                    establishment of state compacts depends on a number of political,
 5                  social, and economic factors that are inherently difficult to
                    ascertain. Accordingly, although we attempt to closely monitor
 6                  state legislative developments that could affect our business, we
                    may not be able to timely predict if or when a compact could be
 7                  entered into by one or more of our Native American tribal
                    customers. For example, in Oklahoma, the continued introduction
 8                  of Class III games since the passage of the tribal gaming compact
                    in 2004 may put pressure on our revenue and unit market share and
 9                  our revenue share percentages and may result in a shift in the
                    market from revenue share arrangements to a “for sale” model.
10
                                                     ***
11
                    We generate a substantial amount of our total revenue from two
12                  customers and in two states.
13                  For the year ended December 31, 2018, approximately 22% of our
                    total revenue was derived from gaming operations in Oklahoma,
14                  and approximately 11% of our total revenue was from one Native
                    American gaming tribe in that state. Additionally, for the year
15                  ended December 31, 2018, approximately 9% of our total revenue
                    was derived from gaming operations in Alabama, and
16                  approximately 9% of our total revenue was from one Native
                    American gaming tribe in that state. The significant concentration
17                  of our revenue in Oklahoma and Alabama means that local
                    economic, regulatory and licensing changes in Oklahoma or
18                  Alabama may adversely affect our business disproportionately to
                    changes in national economic conditions, including adverse
19                  economic declines or slower economic recovery from prior
                    declines. While we continue to seek to diversify the markets in
20                  which we operate, changes to our business, operations, game
                    performance and customer relationships in Oklahoma or Alabama,
21                  due to changing gaming regulations or licensing requirements,
                    higher taxes, increased competition, declines in market revenue
22                  share percentages or otherwise, could have a material and adverse
                    effect on or financial condition and results of operations. In
23                  addition, changes in our relationship with our two largest
                    customers, including any disagreements or disputes, a decrease in
24                  revenue share, removal of electronic gaming machines or non-
                    renewal of contracts, could have a material and adverse effect on
25                  our financial condition and results of operations.

26          139.    The Company’s 2018 annual report, incorporated by reference in the March 2019

27   SPO Documents, also made the following representations concerning the Gameiom acquisition,

28   including the consideration paid for its goodwill, stating in relevant part:

                                                      41
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 42 of 56



 1                  AGS iGaming

 2                  During the quarter ended June 30, 2018, the Company acquired all
                    of the equity of Gameiom Technologies Limited (formerly known
 3                  as “Gameiom”, currently known as “AGS iGaming”). AGS
                    iGaming is a licensed gaming aggregator and content provider for
 4                  real-money gaming (“RMG”) and sports betting partners. The
                    acquisition was accounted for as an acquisition of a business and
 5                  the assets acquired and liabilities assumed were measured based on
                    our preliminary estimates of their fair values at the acquisition
 6                  date. The estimated fair values of assets acquired and liabilities
                    assumed and resulting goodwill are subject to adjustment as we
 7                  finalize our fair value analysis. The significant items for which a
                    final fair value has not been determined as of the filing of this
 8                  report include the fair value of intangible assets. We expect to
                    complete our fair value determinations no later than one year from
 9                  the acquisition date.

10                  We attribute the goodwill acquired to our ability to utilize AGS
                    iGaming’s existing RMG platform to distribute our existing EGM
11                  game content into many markets, diversification of our Interactive
                    segment’s product portfolio that now includes a real-money
12                  gaming solution and other strategic benefits. The total
                    consideration for this acquisition was $5.0 million, which included
13                  cash paid of $4.5 million and $0.5 million of deferred
                    consideration that is payable within 18 months of the acquisition
14                  date. The consideration was preliminarily allocated primarily to
                    goodwill that is not tax deductible for $3.7 million and intangible
15                  assets of $2.1 million, which will be amortized over a weighted
                    average period of approximately 6.7 years years [sic].
16
                    The intangible assets consist primarily of customer relationships
17                  and a technology platform.

18          140.    The March 2019 SPO Documents were negligently prepared and, as a result,
19   contained untrue statements of material facts or omitted to state other facts necessary to make the

20   statements made not misleading, and were not prepared in accordance with the rules and

21   regulations governing its preparation. Specifically, the March 2019 SPO Documents were

22   materially false and misleading in that they omitted to state: (i) PlayAGS’ growth strategies were

23   failing; (ii) the Company was experiencing major execution issues in Oklahoma; (iii) therefore,

24   the Company’s purported competitive strengths were not reasonably likely to lead to increased

25   revenue; (iv) the Company’s internal controls over financial reporting were not effective; and (v)

26   as a result of the foregoing, Defendants’ positive statements about the Company’s business,

27   operations, and prospects were materially misleading and/or lacked a reasonable basis.

28

                                                     42
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 43 of 56



 1          141.    Moreover, under applicable SEC rules and regulations, the March 2019 SPO

 2   Offering Documents were required to disclose known trends, events, or uncertainties that were

 3   having, and were reasonably likely to have, an impact on the Company’s continuing operations.

 4          D.      Post-Offering Events
 5          142.    On August 7, 2019, PlayAGS shocked the market by reporting a net loss of $7.6

 6   million, or negative $0.21 earnings per share (versus expectations of positive $0.14 per share).

 7   This loss included an impairment of goodwill of $3.5 million and an impairment of intangible

 8   assets of $1.3 million related to the acquired AGS iGaming business within its Interactive

 9   segment. The Company also reported disappointing quarterly revenues of $74.5 million (or

10   growth of 2 percent year-over-year), and adjusted earnings before interest, taxes, depreciation,

11   and amortization (“EBITDA”) of $35.7 million (down 2 percent year-over-year). PlayAGS also

12   lowered its full-year 2019 adjusted EBITDA guidance to a range of $145 million to $150 million

13   (or growth of 6 to 10 percent year-over-year), down from its previously issued guidance for a

14   range of $160 million to $164 million.

15          143.    PlayAGS attributed the weak results to product underperformance at three

16   Oklahoma properties and problems with its placement of 800 incremental EGMs into the

17   Oklahoma market over the past year, as well as the iGaming impairment charges and an increase

18   in research and development operating expenses as part of its strategic growth initiatives.
19          144.    That same day on an earnings call with analysts and investors, Defendant Lopez

20   provided some detail about these issues, stating:

21                  [W]e are experiencing some challenges in Oklahoma, where we
                    have our largest base of recurring revenue, EGM.
22
                    We mentioned several factors for decreased [revenue per day]
23                  earlier and one of the issues we are actively working to fix is
                    product underperformance. I’ll give you some color on what’s
24                  driving this. Over the past year, we’ve grown our Oklahoma
                    footprint with 800 incremental units and separately optimized
25                  numerous existing units. Some of the underperformance is a result
                    of going too hard and fast into the market with certain products.
26                  We also went too deep into our portfolio of titles, where we should
                    have focused on our most successful game themes.”
27
     (emphasis added).
28

                                                     43
                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 44 of 56



 1          145.    In reaction to these disclosures, analysts expressed their concerns and

 2   immediately downgraded PlayAGS stock. The news was such a surprise to Bank of America

 3   Merrill Lynch that it downgraded its rating on PlayAGS stock by two levels (from “Buy” to

 4   “Underperform”) and slashed its PlayAGS price target from $30 to $14 on concerns of faltering

 5   growth.

 6          146.    By the commencement of this Action, PlayAGS stock was trading as low as $3.58

 7   per share, an approximately 88 percent decline from the $29.25 per share August 2018 SPO

 8   price, and 86 percent decline from the $25.50 per share March 2019 SPO price.

 9                                               COUNT III
10                      For Violation of Section 11 of the Securities Act
          Against PlayAGS, the Individual Securities Act Defendants, and the Underwriter
11                                         Defendants
12          147.    As previously stated, the claim set forth herein pursuant to Section 11 of the

13   Securities Act is based solely on strict liability and negligence, and is not based on any knowing

14   or reckless conduct by or on behalf of any defendant—i.e., it does not allege, and does not sound

15   in, fraud—and Plaintiff specifically disclaims any allegations of fraud, scienter, or recklessness

16   in this non-fraud claim. This claim does not sound in fraud.

17          148.    Plaintiff repeats and incorporates each and every allegation contained in ¶¶ 96-

18   146 as if fully set forth herein, excluding any allegation of fraud, recklessness, or intentional
19   misconduct.

20          149.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

21   77k, on behalf of the Class, against Defendant PlayAGS, each of the Individual Securities Act

22   Defendants, and each of the Underwriter Defendants..

23          150.    The Shelf Registration Statement in the PlayAGS Offering Materials was

24   inaccurate and misleading, contained untrue statements of material facts, omitted to state other

25   facts necessary to make the statements made not misleading, and omitted to state material facts

26   required to be stated therein.

27          151.    PlayAGS is the registrant and issuer of the common stock sold pursuant to the

28   PlayAGS Offering Materials’ Shelf Registration Statement. As such, PlayAGS is strictly liable

                                                      44
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 45 of 56



 1   for the materially inaccurate statements contained in that registration statement and the failure of

 2   that registration statement to be complete and accurate. By virtue of the PlayAGS Offering

 3   Materials containing material misrepresentations and omissions of material fact necessary to

 4   make the statements therein not false and misleading, PlayAGS is liable under Section 11 of the

 5   Securities Act to Plaintiff and the Class.

 6          152.    None of the Defendants named herein made a reasonable investigation or

 7   possessed reasonable grounds for the belief that the statements contained in the Shelf

 8   Registration Statement were true and without omissions of any material facts and were not

 9   misleading.

10          153.    The Individual Securities Act Defendants each signed the PlayAGS Offering

11   Materials’ Shelf Registration Statement and caused its issuance. The Individual Securities Act

12   Defendants each had a duty to make a reasonable and diligent investigation of the truthfulness

13   and accuracy of the statement contained in that registration statement. They each had a duty to

14   ensure that such statements were true and accurate and that there were no omissions of material

15   fact that would make the statements misleading. By virtue of each of the Individual Securities

16   Act Defendants’ failure to exercise reasonable care, the Shelf Registration Statement contained

17   material misrepresentations of material fact and omissions of material fact necessary to make the

18   statements therein not misleading. As such, each of the Individual Securities Act Defendants is
19   liable under Section 11 of the Securities Act to Plaintiff and the Class.

20          154.    Each of the Underwriter Defendants served as an underwriter for the August 2018

21   SPO and/or March 2019 SPO and qualify as such according to the definition contained in

22   Section 2(a)(11) of the Securities Act, 15 U.S.C. § 77b(a)(11). As such, they participated in the

23   solicitation, offering, and sale of the securities to the investing public pursuant to the Shelf

24   Registration Statement. Each of the Underwriter Defendants, as an underwriter of the securities

25   offered in the August 2018 SPO and/or March 2019 SPO pursuant to the Shelf Registration

26   Statement, had a duty to make a reasonable and diligent investigation of the truthfulness and

27   accuracy of the statements contained in the Shelf Registration Statement. They each had a duty

28   to ensure that such statements were true and accurate and that there were no omissions of

                                                       45
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 46 of 56



 1   material fact that would make the statements misleading. By virtue of each of the Underwriter

 2   Defendants’ failure to exercise reasonable care, the Shelf Registration Statement contained

 3   misrepresentations of material fact and omissions of material fact necessary to make the

 4   statements therein not misleading. As such, each of the Underwriter Defendants is liable under

 5   Section 11 of the Securities Act to Plaintiff and the class.

 6          155.    None of the untrue statements or omissions of material fact in the Shelf

 7   Registration Statement alleged herein was a forward-looking statement. Rather, each such

 8   statement concerned existing facts. Moreover, the Shelf Registration Statement did not properly

 9   identify any of the untrue statements as forward-looking statements and did not disclose

10   information that undermined the putative validity of those statements.

11          156.    Each of the Securities Act Defendants named in this Count issued, caused to be

12   issued, and participated in the issuance of materially untrue and misleading written statements to

13   the investing public that were contained in the registration statement, which misrepresented and

14   failed to disclose, inter alia, the fact set forth above. By reasons of the conduct herein alleged,

15   each such Defendant violated Section 11 of the Securities Act.

16          157.    Plaintiff and the Class have sustained damages. The value of PlayAGS common

17   stock has declined substantially subsequent to and due to violations by the Securities Act

18   Defendants named in this Count.
19          158.    At the time of their purchases of PlayAGS common stock, Plaintiff and other

20   members of the Class were without knowledge of the facts concerning the conduct alleged herein

21   and could not have reasonably discovered those facts prior to the disclosures alleged herein.

22   Less than one year has elapsed from the time that Plaintiff discovered, or reasonably could have

23   discovered, the facts upon which this complaint is based to the time that Plaintiff filed this

24   action. Less than three years has elapsed between the time that the securities upon which this

25   count is brought were offered to the public and the time Plaintiff filed this action.

26

27

28

                                                      46
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 47 of 56



 1                                               COUNT IV
 2                        For Violation of Section 12(a)(2) of the Securities Act
                                 Against the Securities Act Defendants
 3
            159.    As previously stated, the claim set forth herein pursuant to Section 12(a)(2) of the
 4
     Securities Act is based solely on strict liability and negligence, and is not based on any knowing
 5
     or reckless conduct by or on behalf of any defendant—i.e., it does not allege, and does not sound
 6
     in, fraud—and Plaintiff specifically disclaims any allegations of fraud, scienter, or recklessness
 7
     in this non-fraud claim. This claim does not sound in fraud.
 8
            160.    Plaintiff repeats and incorporates each and every allegation contained in ¶¶ 96-
 9
     158 as if fully set forth herein, excluding any allegation of fraud, recklessness, or intentional
10
     misconduct.
11
            161.    This Cause of Action is brought pursuant to Section 12(a)(2) of the Securities Act,
12
     15 U.S.C. § 77l(a)(2), on behalf of the Class, against PlayAGS, the Individual Securities Act
13
     Defendants, the Underwriter Defendants, Apollo, and Apollo Group.
14
            162.    Each of the Defendants named in this Count were sellers, offerors, and/or
15
     solicitors of purchases of the Company’s common stock pursuant to the defective prospectuses
16
     which respectively formed in relevant part the PlayAGS Offering Materials. The actions of
17
     solicitation by the Securities Act Defendants include participating in the preparation of the false
18
     and misleading prospectuses and marketing the common stock to investors, such as Plaintiff and
19
     other members of the Class.
20
            163.    The prospectuses contained untrue statements of material fact, omitted to state
21
     other facts necessary to make statements made therein not misleading, and omitted to state
22
     material facts required to be stated therein.
23
            164.    Each of the Securities Act Defendants owed Plaintiff and other members of the
24
     Class who purchased or otherwise acquired PlayAGS common stock pursuant to the
25
     prospectuses issued in connection with the PlayAGS Offering Materials a duty to make a
26
     reasonable and diligent investigation of the statements contained in the prospectuses to ensure
27
     that such statements were true and that there was no omission to state a material fact required to
28

                                                      47
                                          CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 48 of 56



 1   be stated in order to make the statements contained therein not misleading. By virtue of each of

 2   the Securities Act Defendants’ failure to exercise reasonable care, the prospectuses contained

 3   misrepresentations of material fact and omissions of material fact necessary to make the

 4   statements therein not misleading.

 5             165.   Plaintiff and the members of the Class did not know, nor in the exercise of

 6   reasonable diligence could have known, of the untruths and omissions contained in the

 7   prospectuses issued in connection with the prospectuses at the time they purchased or otherwise

 8   acquired PlayAGS common stock.

 9             166.   By reason of the conduct alleged herein, the Securities Act Defendants violated

10   Section 12(a)(2) of the Securities Act. As a direct and proximate result of such violations,

11   Plaintiff and the other members of the Class who purchased or otherwise acquired PlayAGS

12   common stock pursuant to the prospectuses issued in connection with the PlayAGS Offering

13   Materials sustained substantial damages in connection therewith. Accordingly, Plaintiff and the

14   other members of the Class who hold the common stock issued pursuant to the prospectuses

15   issued in connection with the PlayAGS Offering Materials have the right to rescind and recover

16   the consideration paid for their shares with interest thereon or damages as allowed by law or in

17   equity. Class members who have sold their PlayAGS common stock seek damages to the extent

18   permitted by law.
19             167.   Less than one year has elapsed from the time that Plaintiff discovered, or

20   reasonably could have discovered, the facts upon which this complaint is based to the time that

21   Plaintiff filed this action. Less than three years has elapsed between the time that the securities

22   upon which this count is brought were offered to the public and the time Plaintiff filed this

23   action.

24                                                COUNT V
25                           For Violation of Section 15 of the Securities Act
               Against the Individual Securities Act Defendants, Apollo, and Apollo Group
26
               168.   As previously stated, the claim set forth herein pursuant to Section 15 of the
27
     Securities Act is based solely on strict liability and negligence, and is not based on any knowing
28

                                                       48
                                           CLASS ACTION COMPLAINT
         Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 49 of 56



 1   or reckless conduct by or on behalf of any defendant—i.e., it does not allege, and does not sound

 2   in, fraud—and Plaintiff specifically disclaims any allegations of fraud, scienter, or recklessness

 3   in this non-fraud claim. This claim does not sound in fraud.

 4          169.    Plaintiff repeats and incorporates each and every allegation contained in ¶¶ 96-

 5   167 as if fully set forth herein, except any allegation of fraud, recklessness, or intentional

 6   misconduct.

 7          170.    This Cause of Action is brought pursuant to Section 15 of the Securities Act, 15

 8   U.S.C. § 77o, on behalf of the Class, against each of the Individual Securities Act Defendants,

 9   Apollo, and Apollo Group.

10          171.    The Individual Securities Act Defendants each were controlling persons of

11   PlayAGS by virtue of their positions as directors and/or senior officers of PlayAGS and/or

12   Apollo and/or Apollo Group. The Individual Securities Act Defendants each had a series of

13   direct and/or indirect business and/or personal relationships with other directors and/or officers

14   and/or major shareholders of PlayAGS, including Apollo and Apollo Group. Certain of the

15   Individual Securities Act Defendants, as outlined in ¶¶ 98-105, signed the Shelf Registration

16   Statement issued in connection with the PlayAGS Offerings and were responsible for its

17   contents.

18          172.    Apollo and Apollo Group were the majority owners and controlled the Company
19   leading up to the August 2018 SPO. In addition to controlling a majority of PlayAGS’s voting

20   shares at that time, Apollo and Apollo Group also appointed and had significant influence over

21   the Company’s management and majority of its Board. They also were parties to various

22   shareholder agreements with each other and the Company that gave them even further control of

23   the Company above and beyond the amount of their voting control, as defined herein.

24          173.    Apollo, Apollo Group, and Individual Securities Act Defendants, each were

25   culpability participants in the violations of Sections 11 and 12(a)(2) of the Securities Act alleged

26   in the Cause of Action above, and exercised control over PlayAGS based on their having signed

27   or authorized the signing of the Shelf Registration Statement, selling PlayAGS shares in the

28

                                                       49
                                          CLASS ACTION COMPLAINT
           Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 50 of 56



 1   PlayAGS Offerings and/or having otherwise participated in the process that allowed the

 2   PlayAGS Offerings to be successfully completed.

 3             174.   By reason of the conduct alleged herein, these Defendants violated Section 15 of

 4   the Securities Act and Plaintiff and the members of the Class have suffered harm as a result

 5   XI.       CLASS ACTION ALLEGATIONS AS TO ALL CLAIMS ASSERTED HEREIN
 6             175.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 7   Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

 8   purchased or otherwise acquired: (i) PlayAGS common stock throughout the Class Period;

 9   and/or (ii) pursuant and/or traceable to the PlayAGS Offering Materials issued in connection

10   with the PlayAGS Offerings (the “Class”). Excluded from the Class are: Defendants; the

11   Excluded D&Os; members of Defendants’ and the Excluded D&Os’ immediate families; the

12   subsidiaries and affiliates of the Company, including the Company’s employee retirement and

13   benefit plan(s) and their participants or beneficiaries, to the extent they made purchases through

14   such plan(s); any entity in which Defendants or the Excluded D&Os have or had a controlling

15   interest; and the legal representatives, heirs, successors or assigns of any excluded person or

16   entity.

17             176.   The members of the Class are so numerous that joinder of all members is

18   impracticable. In connection with the PlayAGS Offerings, the Company registered 10,325,000
19   shares of common stock for sale to the investing public on behalf of Apollo Gaming. Moreover,

20   as of March 2, 2020, PlayAGS reported 35,544,601 total outstanding shares of its common stock.

21   At all relevant times, PlayAGS’s common shares actively traded on the NYSE. While the exact

22   number of Class members is unknown to Plaintiff at this time and can only be ascertained

23   through appropriate discovery, Plaintiff believes that there are at least hundreds or thousands of

24   members in the proposed Class. Millions of PlayAGS common stock were traded publicly

25   during the Class Period on the NYSE. Record owners and other members of the Class may be

26   identified from records maintained by PlayAGS or its transfer agent and may be notified of the

27   pendency of this action by mail, using the form of notice similar to that customarily used in

28   securities class actions.

                                                        50
                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 51 of 56



 1           177.   There is a well-defined community of interest in the questions of law and fact

 2   involved in this case. Questions of law and fact common to the members of the Class which

 3   predominate over questions which may affect individual Class members include:

 4                  (a)     whether the Exchange Act Defendants violated the Exchange Act by

 5   making material misrepresentations or omissions throughout the Class Period;

 6                  (b)     whether the Exchange Act Defendants knew or recklessly disregarded that

 7   their statements were false and misleading;

 8                  (c)     whether the Individual Exchange Act Defendants, Apollo, and Apollo

 9   Group are liable as “controlling persons” under Section 20(a) of the Exchange Act for underlying

10   violations of Section 10(b) of the Exchange Act;

11                  (d)     whether the Securities Act Defendants violated Sections 11 and 12(a)(2)

12   of the Securities Act by negligently misrepresenting or omitting material information in the

13   PlayAGS Offering Documents;

14                  (e)     whether the Individual Securities Act Defendants, Apollo, and Apollo

15   Group are liable as “controlling persons” under Section 15 of the Securities Act for underlying

16   violations of Sections 11 and 12(a)(2) of the Securities Act;

17                  (f)     whether the price of PlayAGS common stock was artificially inflated at

18   the time of the PlayAGS Offerings and throughout the Class Period; and
19                  (g)     to what extent the members of the Class have sustained damages and the

20   proper measure of damages.

21           178.   Plaintiff’s claims are typical of the claims of the members of the Class as all

22   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

23   federal law that is complained of herein.

24           179.   Plaintiff will fairly and adequately protect the interests of the members of the

25   Class and has retained counsel competent and experienced in class actions and securities

26   litigation.

27           180.   A class action is superior to all other available methods for the fair and efficient

28   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

                                                      51
                                         CLASS ACTION COMPLAINT
            Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 52 of 56



 1   the damages suffered by individual Class members may be relatively small, the expense and

 2   burden of individual litigation makes it impossible for members of the Class to individually

 3   redress the wrongs done to them. There will be no difficulty in the management of this action as

 4   a class action.

 5   XII.     PRAYER FOR RELIEF
 6            WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 7            A.       Determining that this Action is a proper class action under Rule 23 of the Federal

 8   Rules of Civil Procedure;

 9            B.       Awarding compensatory damages in favor of Plaintiff and the other Class

10   members against the Exchange Act Defendants for the alleged Exchange Act violations alleged

11   herein, as well as damages and other remedies set forth in the Securities Act in favor of Plaintiff

12   and other Class Members against the Securities Act Defendants for the Securities Act violations

13   alleged herein, both jointly and severally, in an amount to be proven at trial, including interest

14   thereon;

15            C.       Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

16   this action, including counsel fees and expert fees; and

17            D.       Such other and further relief as the Court may deem just and proper.

18   XIII. JURY TRIAL DEMANDED
19            Plaintiff hereby demands a trial by jury.

20   DATED: August 4, 2020                           Respectfully submitted,

21                                                   /s/ Don Springmeyer
                                                     WOLF, RIFKIN, SHAPIRO,
22
                                                     SCHULMAN & RABKIN, LLP
23                                                   Don Springmeyer (SBN 1021)
                                                     Bradley S. Schrager (NSB 10217)
24                                                   Daniel Bravo (NSB 13078)
                                                     3556 E. Russell Road, 2nd Floor
25                                                   Las Vegas, Nevada 89120
                                                     Telephone: (702) 341-5200
26
                                                     Facsimile: (702) 341-5300
27                                                   dspringmeyer@wrslawyers.com
                                                     bschrager@wrslawyers.com
28                                                   dbravo@wrslawyers.com

                                                          52
                                           CLASS ACTION COMPLAINT
     Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 53 of 56



 1                                  LABATON SUCHAROW LLP
                                    Christopher J. Keller (pro hac to be submitted)
 2                                  Eric J. Belfi (pro hac to be submitted)
                                    Francis P. McConville (pro hac to be submitted)
 3
                                    140 Broadway
 4                                  New York, New York 10005
                                    Telephone: (212) 907-0700
 5                                  Facsimile: (212) 818-0477
                                    ckeller@labaton.com
 6                                  ebelfi@labaton.com
                                    fmcconville@labaton.com
 7

 8                                  Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      53
                             CLASS ACTION COMPLAINT
Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 54 of 56
Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 55 of 56
Case 2:20-cv-01443 Document 1 Filed 08/04/20 Page 56 of 56
